Exhibit 10.1

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

by and among

HERCULES FUNDING II LLC

as Borrower,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO CAPITAL FINANCE, LLC

as the Arranger and Administrative Agent,

Dated as of June 29, 2015

 

 

-1-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

DEFINITIONS AND CONSTRUCTION   1    1.1 Definitions   1    1.2 Accounting Terms
  28    1.3 Code   28    1.4 Construction   28    1.5 Schedules and Exhibits  
29   

2.

LOAN AND TERMS OF PAYMENT   29    2.1 Revolver Advances   29    2.2 Borrowing
Procedures and Settlements   30    2.3 Payments   37    2.4 Overadvances and
Required Amortization Amount   40    2.5 Interest Rates: Rates, Payments, and
Calculations   41    2.6 Cash Management   42    2.7 Crediting Payments   43   
2.8 Designated Account   43    2.9 Maintenance of Loan Account; Statements of
Obligations   43    2.10 Fees   44    2.11 Capital Requirements   44    2.12
LIBOR Option   45    2.13 Restatement of Obligations   47   

3.

CONDITIONS; TERM OF AGREEMENT   47    3.1 Conditions Precedent to the Initial
Extension of Credit   47    3.2 Conditions Subsequent to the Initial Extension
of Credit   49    3.3 Conditions Precedent to all Extensions of Credit   50   
3.4 Term   50    3.5 Effect of Termination   50    3.6 Early Termination by
Borrower   51   

4.

CREATION OF SECURITY INTEREST   51    4.1 Grant of Security Interest   51    4.2
Negotiable Collateral   51    4.3 Collection of Accounts, General Intangibles,
and Negotiable Collateral   52   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

4.4 Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required   52    4.5 Power of Attorney   53    4.6
Right to Inspect and Verify   54    4.7 Control Agreements   54    4.8 Servicing
of Notes Receivable   54    4.9 Release of Notes Receivable   55   

5.

REPRESENTATIONS AND WARRANTIES   55    5.1 No Encumbrances   55    5.2 Eligible
Notes Receivables   55    5.3 Equipment   56    5.4 Location of Collateral   56
   5.5 Records   56    5.6 State of Incorporation; Location of Chief Executive
Office; Organizational Identification Number; Commercial Tort Claims   56    5.7
Due Organization and Qualification; Subsidiaries   56    5.8 Due Authorization;
No Conflict   57    5.9 Litigation   58    5.10 No Material Adverse Change   58
   5.11 Fraudulent Transfer   58    5.12 Employee Benefits   58    5.13
Environmental Condition   58    5.14 Brokerage Fees   59    5.15 Intellectual
Property   59    5.16 Leases   59    5.17 Deposit Accounts and Securities
Accounts   59    5.18 Complete Disclosure   59    5.19 Indebtedness   60    5.20
Compliance   60    5.21 Servicing   60    5.22 Permits, Licenses, Etc.   60   
5.23 Margin Stock   60    5.24 Holding Company and Investment Company Acts   61
  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

6.

AFFIRMATIVE COVENANTS   61    6.1 Accounting System   61    6.2 Collateral
Reporting   61    6.3 Financial Statements, Reports, Certificates   62    6.4
Notices Regarding Collections Servicing Staff   64    6.5 Collection of Notes
Receivable   64    6.6 Maintenance of Properties   65    6.7 Taxes   65    6.8
Insurance   65    6.9 Location of Collateral   66    6.10 Compliance with Laws  
66    6.11 Leases   66    6.12 Existence   66    6.13 Environmental   67    6.14
Disclosure Updates   67    6.15 Formation of Subsidiaries   67    6.16 Required
Asset Documents   68    6.17 Sale and Servicing Agreement   68    6.18 Escrow
Deposits   68    6.19 Maintenance of Treasury Management Accounts at Wells Fargo
  68   

7.

NEGATIVE COVENANTS   68    7.1 Indebtedness   68    7.2 Liens   69    7.3
Restrictions on Fundamental Changes   69    7.4 Disposal of Assets   69    7.5
Change Name   70    7.6 Nature of Business   70    7.7 Prepayments and
Amendments   70    7.8 Change of Control   70    7.9 Required Procedures   70   
7.10 Restricted Payments   70    7.11 Accounting Methods   70   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

7.12 Investments   71    7.13 Transactions with Affiliates   71    7.14 Use of
Proceeds   71    7.15 Collateral with Bailees   71    7.16 Financial Covenants  
71    7.17 Certain Borrower and HTGC Portfolio Covenants   72    7.18 Sale and
Servicing Agreement   73   

8.

EVENTS OF DEFAULT   73   

9.

THE LENDER GROUP’S RIGHTS AND REMEDIES   76    9.1 Rights and Remedies   76   
9.2 Remedies Cumulative   78   

10.

TAXES AND EXPENSES   79   

11.

WAIVERS; INDEMNIFICATION   79    11.1 Demand; Protest; etc   79    11.2 The
Lender Group’s Liability for Borrower Collateral   79    11.3 Indemnification  
79   

12.

NOTICES   80   

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER   81   

14.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS   82    14.1 Assignments and
Participations   82    14.2 Successors   84   

15.

AMENDMENTS; WAIVERS   85    15.1 Amendments and Waivers   85    15.2 Replacement
of Holdout Lender   86    15.3 No Waivers; Cumulative Remedies   86   

16.

AGENT; THE LENDER GROUP   87    16.1 Appointment and Authorization of Agent   87
   16.2 Delegation of Duties   87    16.3 Liability of Agent   88    16.4
Reliance by Agent   88    16.5 Notice of Default or Event of Default   88   
16.6 Credit Decision   89   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

16.7 Costs and Expenses; Indemnification   89    16.8 Agent in Individual
Capacity   90    16.9 Successor Agent   90    16.10 Lender in Individual
Capacity   91    16.11 Withholding Taxes   91    16.12 Collateral Matters   93
   16.13 Restrictions on Actions by Lenders; Sharing of Payments   94    16.14
Agency for Perfection   95    16.15 Payments by Agent to the Lenders   95   
16.16 Concerning the Collateral and Related Loan Documents   95    16.17 Field
Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information   95    16.18 Several Obligations; No Liability   96   
16.19 Bank Product Providers   97   

17.

GENERAL PROVISIONS   98    17.1 Effectiveness   98    17.2 Section Headings   98
   17.3 Interpretation   98    17.4 Severability of Provisions   98    17.5
Counterparts; Electronic Execution   98    17.6 Revival and Reinstatement of
Obligations   98    17.7 Confidentiality   99    17.8 Lender Group Expenses   99
   17.9 USA Patriot Act   99    17.10 Integration   100   

 

-v-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Exhibit A-1 Form of Assignment and Acceptance Exhibit B-1 Form of Borrowing Base
Certificate Exhibit C-1 Form of Compliance Certificate Exhibit L-1 Form of LIBOR
Notice Schedule C-1 Commitments Schedule P-1 Permitted Liens Schedule R-1
Required Asset Documents Schedule 2.6(a) Cash Management Banks Schedule 5.4
Locations of Collateral Schedule 5.6(a) Jurisdictions of Organization
Schedule 5.6(b) Chief Executive Offices Schedule 5.6(c) Organizational ID
Numbers Schedule 5.6(d) Commercial Tort Claims Schedule 5.7(b) Capitalization of
Borrower and HTGC Schedule 5.7(c) Capitalization of Borrower’s and HTGC’s
Subsidiaries Schedule 5.9 Litigation Schedule 5.13 Environmental Matters
Schedule 5.15 Intellectual Property Schedule 5.17 Deposit Accounts and
Securities Accounts Schedule 5.19 Permitted Indebtedness Schedule 5.22 Licenses,
Franchises, Consents and Approvals

 

-vi-



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”), is
entered into as of June 29, 2015, between and among, on the one hand, the
lenders identified on the signature pages hereof (such lenders, together with
their respective successors and assigns, and such other lenders as may become a
party hereto in accordance with the terms hereof, are referred to hereinafter
each individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company formerly known as
Wells Fargo Foothill, LLC, as the arranger and administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), and, on the other hand, HERCULES FUNDING II LLC, a Delaware
limited liability company (“Borrower”).

RECITALS

A. Borrower, Lenders as of the date hereof and Agent are parties to that certain
Loan and Security Agreement dated as of August 25, 2008, as amended by that
certain First Amendment to Loan and Security Agreement dated as of April 30,
2009, that certain Second Amendment to Loan and Security Agreement dated as of
June 20, 2011, that certain Third Amendment to Loan and Security Agreement dated
as of August 1, 2012, that certain Fourth Amendment to Loan and Security
Agreement dated as of December 17, 2012, that certain Fifth Amendment to Loan
and Security Agreement dated as of August 8, 2014, that certain Sixth Amendment
to Loan and Security Agreement dated as of February 6, 2015, and that certain
Seventh Amendment to Loan and Security Agreement dated as of May 6, 2015 (as so
amended, the “Original Loan Agreement”) and certain other “Loan Documents” under
and as defined therein (together with the Original Loan Agreement, as amended
prior to the date hereof, collectively, the “Original Loan Documents”), pursuant
to which Lenders and Agent are providing financial accommodations to or for the
benefit of Borrower upon the terms and conditions set forth therein.

B. Borrower has requested that the Original Loan Agreement be amended and
restated in order to modify certain provisions of the Original Loan Agreement,
and Lenders and Agent are willing to do so in accordance with the terms and
conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the terms and conditions set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower, Lenders and Agent hereby agree, and the
Original Loan Agreement is hereby amended and restated in its entirety, as
follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions.     As used in this Agreement, the following terms shall have
the following definitions:

“Account” means an account (as that term is defined in the Code).



--------------------------------------------------------------------------------

“Account Debtor” means any Person who is obligated under, with respect to, or on
account of, an Account, chattel paper or a General Intangible, or is a debtor
under, or a maker of, a Note Receivable.

“Additional Documents” has the meaning set forth in Section 4.4(c).

“Advances” has the meaning set forth in Section 2.1(a).

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise; provided,
however, that, in any event: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership, membership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed to control such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed to be an Affiliate of such
Person.

“Agent” means WFCF, solely in its capacity as agent for the Lenders hereunder,
and any successor thereto.

“Agent Advances” has the meaning set forth in Section 2.2(e)(i).

“Agent-Related Persons” means Agent together with its Affiliates, officers,
directors, employees, and agents.

“Agent’s Account” means an account at a bank designated by Agent from time to
time as the account into which Borrower shall make all payments to Agent for the
benefit of the Lender Group and into which the Lender Group shall make all
payments to Agent under this Agreement and the other Loan Documents; unless and
until Agent notifies Borrower and the Lender Group to the contrary, Agent’s
Account shall be that certain deposit account bearing account number 4121345110
and maintained by Agent with Wells Fargo Bank, N.A., San Francisco, CA, ABA
No. 121000248.

“Agent’s Liens” means the Liens granted by Borrower and its Subsidiaries to
Agent for the benefit of the Lender Group under this Agreement or the other Loan
Documents.

“Agreement” has the meaning set forth in the preamble hereto.

“Amortization Commencement Date” means the day immediately following the end of
the Revolving Credit Availability Period.

“Amortization Commencement Date Principal Balance” means the aggregate
outstanding principal balance of Advances as of the Amortization Commencement
Date.

 

-2-



--------------------------------------------------------------------------------

“Amortization Period” means the period commencing on the Amortization
Commencement Date and ending on the earlier of (a) payment in full of the
Obligations, and (b) the Maturity Date.

“Assignee” has the meaning set forth in Section 14.1(a).

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit A-1.

“Authorized Person” means any of Manuel Henriquez, Andrew Olson, Ben Bang,
Robert Lake, Mark Harris, or any other individual then serving as the Chief
Executive Officer, Chief Financial Officer, Corporate Controller, Chief Credit
Officer, or Chief Legal Officer of Borrower or HTGC, as applicable; provided,
that for purposes of this Agreement, no individual who is an Authorized Person
shall cease to be an Authorized Person, and no individual who is not then an
Authorized Person shall become an Authorized Person, unless and until Agent has
received written notice of such change from Borrower or HTGC, as applicable, and
in the case of an individual becoming an Authorized Person such individual has
been approved by Agent in its Permitted Discretion.

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 (after giving effect to all
then outstanding Obligations (other than Bank Product Obligations) and all
sublimits and reserves then applicable hereunder).

“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider: (i) credit cards, (ii) credit card processing services, (iii) debit
cards, (iv) stored value cards, (v) purchase cards (including so-called
“procurement cards” or “P-cards”), (vi) Cash Management Services, or
(vii) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Borrower or its Subsidiaries.

 

-3-



--------------------------------------------------------------------------------

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Borrower and its Subsidiaries in respect of Bank
Product Obligations) in respect of Bank Products then provided or outstanding;
provided, however, that such amount shall at no time exceed (a) five percent
(5%) of the Maximum Revolver Amount at such time, or (b) $15,000,000.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base LIBOR Rate” means, for any Interest Period, the rate per annum appearing
on Macro*World’s (https://capitalmarkets.mworld.com; the “Service”) Page BBA
LIBOR - USD (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service) two Business Days prior to the
commencement of such Interest Period, for a term of three months and in the
amount of $1,000,000 (and, if any such rate is below zero, the LIBOR Rate shall
be deemed to be zero), which determination shall be made by Lender and shall be
conclusive in the absence of manifest error.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus one-half of
one percent (0.50%), (b) the LIBOR Rate plus one percent (1.00%), and (c) the
rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the Base Rate.

“Base Rate Margin” means two percent (2.00%).

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any Subsidiary or ERISA Affiliate of Borrower has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means the board of directors (or comparable managers or
managing members) of a Person or any committee thereof duly authorized to act on
behalf of the board of directors (or comparable managers or managing members).

“Books” means all of Borrower’s and its Subsidiaries’ now owned or hereafter
acquired books and records (including all of their Records indicating,
summarizing, or evidencing their assets (including the Collateral) or
liabilities, all of Borrower’s and its Subsidiaries’ Records relating to their
business operations or financial condition, and all of their goods or General
Intangibles related to such information).

 

-4-



--------------------------------------------------------------------------------

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrower Collateral” means all of Borrower’s now owned or hereafter acquired
right, title, and interest in and to all property, including, without
limitation, each of the following:

(a) all of its Accounts,

(b) all of its Books,

(c) all of its commercial tort claims,

(d) all of its Deposit Accounts,

(e) all of its Equipment,

(f) all of its General Intangibles,

(g) all of its Inventory,

(h) all of its Investment Property (including all of its securities and
Securities Accounts),

(i) all of its Negotiable Collateral, including all of its Notes Receivable,

(j) all of its Supporting Obligations,

(k) money or other assets of Borrower that now or hereafter come into the
possession, custody, or control of Agent or any Lender, and

(l) the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, Books, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Property, Negotiable Collateral, Real
Property, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, exchange, collection, or other disposition of
any of the foregoing, or any portion thereof or interest therein, and the
proceeds thereof.

“Borrower’s Required Procedures” means the “Credit and Collection Policy” as
defined in the Sale and Servicing Agreement, specifically including
underwriting, valuation, auditing and documentation guidelines, standard
documentation, and portfolio management policies and procedures, in the form
delivered to Agent and approved by Agent on or prior to the Original Closing
Date, as amended from time to time in accordance with the Sale and Servicing
Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of an Agent Advance.

 

-5-



--------------------------------------------------------------------------------

“Borrowing Base” means, as of any date of determination, the sum of:

(a) fifty percent (50%) of the Net Eligible Balance, minus

(b) the sum of (i) the Bank Product Reserve Amount, and (ii) the aggregate
amount of reserves, if any, established by Lender under Section 2.1(b).

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, the
State of California, the State of Texas, or the State of Minnesota, except that
if a determination of a Business Day shall relate to a LIBOR Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand Deposit Accounts maintained with any
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any individual bank is less than or equal to
$250,000 and is insured by the Federal Deposit Insurance Corporation, and
(f) Investments in money market funds or mutual funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through
(e) above.

“Cash Management Account” has the meaning set forth in Section 2.6(a).

“Cash Management Agreements” means those certain cash management service
agreements, in form and substance satisfactory to Agent, each of which is among
Borrower or one of its Subsidiaries, Agent, and one of the Cash Management
Banks.

“Cash Management Bank” has the meaning set forth in Section 2.6(a).

 

-6-



--------------------------------------------------------------------------------

“Cash Management Services” means any cash management or related services,
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“Change in Law” means the occurrence after the Closing Date of: (a) the adoption
or effectiveness of any law, rule, regulation, judicial ruling, judgment or
treaty, (b) any change in any law, rule, regulation, judicial ruling, judgment
or treaty or in the administration, interpretation, implementation or
application by any Governmental Authority of any law, rule, regulation,
guideline or treaty, or (c) the making or issuance by any Governmental Authority
of any request, rule, guideline or directive, whether or not having the force of
law; provided that notwithstanding anything in this Agreement to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities shall, in each case, be
deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

“Change of Control” means any of the following: (a) HTGC ceases to directly own
and control 100% of the outstanding capital Stock of Borrower; (b) Borrower
ceases to directly own and control 100% of the outstanding capital Stock of each
of its Subsidiaries; (c) HTGC or parties designated or appointed by HTGC cease
to be the only Manager(s) of Borrower; (d) any Person or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934) of twenty percent (20%) or more of the issued
and outstanding shares of capital Stock of HTGC having the right to vote for the
election of directors of HTGC under ordinary circumstances; or (e) during any
period of twelve consecutive calendar months, individuals who at the beginning
of such period constituted the board of directors of HTGC (together with any new
directors whose election to the board of directors of HTGC or whose nomination
for election by the Stockholders of HTGC was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office.

“Closing Certificates” means certificates from an Authorized Person of Borrower
and an Authorized Person of HTGC, in each case (i) attesting to the resolutions
of such Person’s Board of Directors authorizing its execution, delivery, and
performance of this Agreement and the other Loan Documents to which such Person
is a party, (ii) authorizing specific officers of such Person to execute the
same, (iii) attesting to the incumbency and signatures of such specific officers
of such Person, and (iv) addressing such other factual matters in connection
with the Agreement and the other Loan Documents as may reasonably be required by
Agent.

“Closing Date” means the date of this Agreement.

 

-7-



--------------------------------------------------------------------------------

“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

“Collateral” means the Borrower Collateral and all other assets and interests in
assets and proceeds thereof now owned or hereafter acquired by Borrower or its
Subsidiaries in or upon which a Lien is granted under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Collateral, in each case, in form and substance satisfactory to Agent.

“Collateral Custodian” means a Person acceptable to both Borrower and Agent that
is appointed pursuant to a Collateral Custodian Agreement acceptable to such
Person, Borrower and Agent to hold the original Notes Receivable and certain
other documents to be delivered under this Agreement or the Sale and Servicing
Agreement for Agent’s benefit. As of the Closing Date, there is no Collateral
Custodian, and the original Notes Receivable and certain other documents
required to be delivered under this Agreement or the Sale and Servicing
Agreement will be delivered directly to and held by Agent.

“Collateral Custodian Agreement” means a written agreement pursuant to which
Borrower and Agent appoint a Collateral Custodian with respect to this Agreement
and the Sale and Servicing Agreement and specify the duties and compensation of
such Collateral Custodian.

“Collateral Custodian Fees” means any fees payable to a Collateral Custodian in
accordance with its Collateral Custodian Agreement.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds) of Borrower.

“Commercial Tort Claim Assignment” has the meaning set forth in Section 4.4(b).

“Commitment” means, with respect to each Lender, the aggregate commitment of
such Lender to make Advances and, with respect to all Lenders, the aggregate
commitments of all Lenders to make Advances, in each case as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on Schedule
C-1 (as amended from time to time in accordance with the terms hereof) or on the
signature page of the Assignment and Acceptance pursuant to which such Lender
became a Lender hereunder in accordance with the provisions of Section 14.1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

 

-8-



--------------------------------------------------------------------------------

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Daily Balance” means, with respect to each day during the term of this
Agreement, the aggregate outstanding amount of all Advances or Obligations, as
the context requires, at the end of such day.

“Debt to Worth Ratio” means, with respect to any Person as of any date of
determination, a ratio of (a) the sum of (i) the outstanding amount of all
Indebtedness of such Person as of such date, minus (ii) the outstanding amount
of the Subordinated Debt of such Person as of such date, to (b) the sum of
(i) Tangible Net Worth of such Person as of such date, plus (ii) the outstanding
amount of the Subordinated Debt of such Person as of such date.

“Default” means an event or condition that, but for the giving of notice or the
passage of time, or both, would constitute an Event of Default.

“Defaulted Note Receivable” means any Note Receivable with respect to which
(a) any payment thereunder remains outstanding and unpaid, in whole or in part,
for more than ninety (90) days past the date it became due and payable according
to the original face and tenor of such Note Receivable or as extended in
accordance with Borrower’s Required Procedures, (b) with respect to which
foreclosure proceedings have been initiated against any property securing such
Note Receivable, or (c) that Borrower or Agent in its Permitted Discretion deems
to be non-collectible.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement within one (1) Business Day of
the date that it is required to do so under this Agreement unless such Lender
notifies Agent and Borrower in writing that such failure to fund any Advance is
the result of such Lender’s good faith determination that one or more conditions
precedent to such funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) notified the Borrower, Agent, or any Lender in writing that
it does not intend to comply with all or any portion of its funding obligations
under this Agreement (unless such writing relates to such Lender’s obligation to
fund an Advance hereunder and states that such position is based on such
Lender’s good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit
(unless such public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied),
(d) failed, within three (3) Business Days after written request by Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund any amounts required to be funded by it under this
Agreement, (e) otherwise failed to pay

 

-9-



--------------------------------------------------------------------------------

over to Agent or any other Lender any other amount required to be paid by it
under this Agreement within one (1) Business Day of the date that it is required
to do so under this Agreement, or (f) (i) becomes or is insolvent or has a
parent company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).

“Delinquent Note Receivable” means any Note Receivable with respect to which any
payment thereunder remains outstanding and unpaid, in whole or in part, for more
than sixty (60) days past the date it became due and payable according to the
original face and tenor of such Note Receivable or as extended in accordance
with Borrower’s Required Procedures.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means account number 4121766364 of Borrower maintained with
Borrower’s Designated Account Bank, or such other deposit account of Borrower
(located within the United States) that has been designated as such, in writing,
by Borrower to Agent.

“Designated Account Bank” means Wells Fargo.

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Agent regarding the extensions of credit to be made on the Closing
Date, the form and substance of which is satisfactory to Agent.

“Dollars” or “$” means United States dollars.

“EBITDA” means, with respect to any Person for any fiscal period, such Person’s
consolidated net earnings (or loss), minus to the extent included in determining
net earnings, extraordinary gains, minus to the extent included in determining
net earnings, interest income, plus interest expense, plus income taxes, plus
depreciation and amortization, in each case as determined for such period and in
each case not otherwise defined herein as determined in accordance with GAAP.

 

-10-



--------------------------------------------------------------------------------

“Eligible Notes Receivable” means those Notes Receivable that comply with each
of the representations and warranties respecting Eligible Notes Receivable made
in the Loan Documents, and that are not excluded as ineligible by virtue of one
or more of the excluding criteria set forth below; provided, however, that such
criteria may be modified from time to time by Agent in Agent’s Permitted
Discretion; provided further, that so long as no Default or Event of Default has
occurred and is continuing, Agent shall first notify and attempt to discuss with
Borrower any such modification that Agent proposes to make to such criteria
unless Agent, in its Permitted Discretion, believes that exigent circumstances
justify the immediate modification of such criteria. Eligible Notes Receivable
shall not include a Note Receivable (unless specifically determined to be an
Eligible Note Receivable by Agent following a review thereof on a case-by-case
basis) if:

(a) such Note Receivable does not evidence a commercial loan made to an Account
Debtor in which venture capital firms, private equity groups or other
institutional investors have an aggregate equity ownership of at least fifteen
percent (15%) on a fully-diluted basis;

(b) such Note Receivable does not represent a valid and binding obligation
enforceable in accordance with its terms for the amount outstanding thereof
without defense (whether actual or alleged);

(c) such Note Receivable (i) is not approved, documented, managed and otherwise
in conformance with Borrower’s Required Procedures in effect upon Borrower’s
acquisition thereof, or (ii) is not evidenced by HTGC’s standard loan documents
for loans to be sold to Borrower and financed under this Agreement, or other
documentation acceptable to Agent;

(d) such Note Receivable is owed by an Account Debtor that is rated Investment
Grade 4 or Investment Grade 5 in accordance with Borrower’s Required Procedures
then in effect;

(e) such Note Receivable is owed by an Account Debtor that, based upon
Borrower’s most-recent quarterly credit analysis and taking into account such
Account Debtor’s anticipated positive or negative cash flow, does not have
either (i) sufficient unrestricted cash on hand or committed availability under
revolving lines of credit to allow such Account Debtor to service at least two
(2) months of operations under such Note Receivable or (ii) a signed commitment
letter from a “qualified investor” to make an additional equity investment in
such Account Debtor in an amount sufficient to allow such Account Debtor to
service at least six (6) months of operations under such Note Receivable (for
purposes of this clause (e), “qualified investor” shall mean a venture capital
firm on Borrower’s approved list, a private equity group, a strategic acquirer
or other institutional investor acceptable to Agent in its Permitted Discretion;

(f) Borrower’s Liens to secure payment of such Note Receivable are not first
priority Liens on substantially all property of the Account Debtor, except for
such permitted Liens or exclusions as are consistent with Borrower’s Required
Procedures; provided, that such Note Receivable shall not be ineligible solely
by reason of this clause (f) by reason of the existence of a prior Lien secured
solely by the Accounts (and proceeds thereof) owned by such

 

-11-



--------------------------------------------------------------------------------

Account Debtor to secure a revolving line of credit provided to the Account
Debtor by a Person other than Borrower so long as the maximum committed
principal amount of such revolving line of credit does not exceed fifty percent
(50%) of the maximum committed principal amount of Borrower’s loan to such
Account Debtor;

(g) such Note Receivable has a remaining term of more than sixty (60) months;

(h) such Note Receivable has a remaining term of more than forty-two
(42) months, unless the Account Debtor maintains a trailing twelve-month EBITDA
in excess of $2,000,000;

(i) the Account Debtor with respect to such Note Receivable is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Borrower has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such maker;

(j) the documentation associated with such Note Receivable does not require the
Account Debtor to provide ongoing financial information to Borrower, including
financial statements on not less than a quarterly basis, annual audited
financial statements prepared by an independent third-party auditor, annual
budgets and ongoing loan monitoring and covenant compliance certificates
consistent with Borrower’s Required Procedures;

(k) such Note Receivable was originated by a lender other than HTGC or a bank,
commercial finance company or other institutional lender approved by Agent in
its Permitted Discretion;

(l) such Note Receivable has not been originated in accordance with, or does not
comply in all respects with, all applicable federal, state and local laws and
regulations, including applicable usury and credit disclosure laws and
regulations;

(m) such Note Receivable does not require current payments of the full amount of
cash interest accruing on the full unpaid principal amount thereof on at least a
quarterly basis; provided, that notwithstanding this clause (m), Notes
Receivable that provide for payment-in-kind or accrual of a portion of such
interest may be eligible so long as at least seventy-five percent (75%) of the
total interest then due on such Note Receivable is interest that is required to
be paid in cash;

(n) such Note Receivable (i) is a Delinquent Note Receivable or a Defaulted Note
Receivable, or (ii) unless waived by Agent on a case by case basis in its sole
discretion, has been at any time a Delinquent Note Receivable or a Defaulted
Note Receivable;

(o) the Account Debtor with respect to such Note Receivable is in the nuclear
waste, natural resource, utility, or fishing vessel industry;

(p) the proceeds of such Note Receivable were or are to be used for personal,
family or household purposes;

 

-12-



--------------------------------------------------------------------------------

(q) Borrower’s interest in such Note Receivable represents (i) its interest as
one of the lenders in a multi-lender syndicate or other co-lending arrangement,
unless such arrangement has been reviewed and approved by Agent on a case by
case basis in its sole discretion, or (ii) is only a participating interest;

(r) the Account Debtor with respect to such Note Receivable is an Affiliate of
Borrower or a shareholder or employee or agent of Borrower or a member, employee
or agent of any Affiliate of Borrower, or a member of the family of any of the
foregoing:

(s) such Note Receivable that is not payable in Dollars;

(t) the Account Debtor with respect to such Note Receivable (i) does not
maintain its chief executive office or principal residence in the United States,
or (ii) is not organized under the laws of the United States or any state
thereof, or (iii) is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof;

(u) the Account Debtor with respect to such Note Receivable is either (i) the
United States or any department, agency, or instrumentality of the United
States, or (ii) any state of the United States;

(v) the Account Debtor with respect to such Note Receivable is also a creditor
of Borrower, or has made a refundable deposit (not held in a separate escrow
account), or has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of the Note Receivable, to the extent of
such deposit, claim, right of setoff, or dispute;

(w) the Agent or the Collateral Custodian (if one has been appointed) is not
then in possession of each of the Required Asset Documents;

(x) Agent has not received a copy of HTGC’s investment memorandum with respect
to the loan evidenced by such Note Receivable;

(y) such Note Receivable is not subject to a valid and perfected first-priority
Lien of Agent; or

(z) such Note Receivable has been modified or has had its maturity extended in a
manner that is not in compliance with Borrower’s Required Procedures;

(aa) such Note Receivable Balance has an outstanding principal amount that
exceeds $15,000,000; provided, that such dollar limitation may be raised or
waived by Agent on a case by case basis in its sole discretion, and only the
amount in excess of such $15,000,000 or any higher limit agreed to by Agent
shall be deemed ineligible solely by reason of this clause (aa).

Notwithstanding the foregoing, Agent will have the right to underwrite any Note
Receivable with an original principal balance in excess of $15,000,000 to
determine, in Agent’s sole discretion, whether such Note Receivable shall be an
Eligible Note Receivable.

 

-13-



--------------------------------------------------------------------------------

Concentration Limits

On each date of determination of the Borrowing Base, after determining a
preliminary aggregate outstanding balance of Eligible Notes Receivable by
applying the foregoing exclusions and aggregating the outstanding balance of the
eligible portions thereof (the eligible portion of any Note Receivable after
applying the foregoing exclusions shall be referred to as a “Preliminary
Eligible Note Receivable,” and such aggregate outstanding balance shall be
referred to as the “Preliminary Eligible Notes Receivable Balance”), each of the
below listed clauses (1) through (7) shall be applied, using the Preliminary
Eligible Notes Receivable Balance to determine additional ineligible portions,
if any, without duplication, and thus determine the Net Eligible Balance.
Eligible Notes Receivable shall not include the following (except to the extent
that any Note Receivable is specifically determined, on a case-by-case basis, to
be an Eligible Note Receivable by Agent in its sole discretion):

(1) The portion of the Preliminary Eligible Notes Receivable Balance consisting
of the aggregate outstanding principal amount of all Eligible Notes Receivable
that have had their maturity extended or otherwise been modified in accordance
with Borrower’s Required Procedures, that exceeds ten percent (10%) of the
Preliminary Eligible Notes Receivable Balance at such time;

(2) The portion of the Preliminary Eligible Notes Receivable Balance consisting
of the aggregate outstanding principal amount of all Eligible Notes Receivable
owed by Account Debtors who have received equity investments from the same
venture capital firm as the lead investor, that exceeds twenty-five percent
(25%) of the Preliminary Eligible Notes Receivable Balance at such time;

(3) The portion of the Preliminary Eligible Notes Receivable Balance consisting
of (i) the aggregate outstanding principal amount of all Eligible Notes
Receivable that are Technology Industry Notes Receivable that exceeds sixty
percent (60%) of the Preliminary Eligible Notes Receivable Balance at such time,
(ii) the aggregate outstanding principal amount of all Eligible Notes Receivable
that are Life Sciences Industry Notes Receivable that exceeds sixty percent
(60%) of the Preliminary Eligible Notes Receivable Balance at such time,
(iii) the aggregate outstanding principal amount of all Eligible Notes
Receivable that are Healthcare Industry Notes Receivable that exceeds sixty
percent (60%) of the Preliminary Eligible Notes Receivable Balance at such time,
or (iv) the aggregate outstanding principal amount of all Eligible Notes
Receivable Notes Receivable owed by Account Debtors whose business activities
fall within any other single industry, as defined by the Standard Industrial
Classification/NAIC classification (six-digit NAIC codes) then in effect, that
exceeds thirty-five percent (35%) of the Preliminary Eligible Notes Receivable
Balance at such time;

(4) The portion of the Preliminary Eligible Notes Receivable Balance consisting
of the aggregate outstanding principal amount of all Eligible Notes Receivable
owed by Account Debtors that are rated Investment Grade 3 in accordance with
Borrower’s Required Procedures then in effect, that exceeds thirty percent
(30%) of the Preliminary Eligible Notes Receivable Balance at such time;

 

-14-



--------------------------------------------------------------------------------

(5) The portion of the Preliminary Eligible Notes Receivable Balance consisting
of the aggregate outstanding principal amount of all Eligible Notes Receivable
with respect to which a revolving line of credit described in clause (f) exists,
that exceeds ten percent (10%) of the Preliminary Eligible Notes Receivable
Balance at such time;

(6) The portion of the Preliminary Eligible Notes Receivable Balance consisting
of the aggregate outstanding principal amount of all Eligible Notes Receivable
that have a remaining term of more than forty-two (42) months, that exceeds
twenty-five (25%)of the Preliminary Eligible Notes Receivable Balance at such
time; provided, that and such concentration limit may be waived by Agent on a
case by case basis in its sole discretion;

(7) The portion of the Preliminary Eligible Notes Receivable Balance consisting
of the aggregate outstanding principal amount of all Eligible Notes Receivable
that were originated by a lender other than HTGC, that exceeds twenty percent
(20%) of the Preliminary Eligible Notes Receivable Balance at such time;

Notwithstanding the foregoing, the concentration limitations in the foregoing
clauses (1) through (7) relative to the aggregate outstanding principal amount
of the Preliminary Eligible Notes Receivable Balance at such time, shall not
apply during the Amortization Period.

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender that was
party hereto as of the Closing Date, (e) so long as no Event of Default has
occurred and is continuing, any other Person approved by Agent, Swing Lender,
and Borrower, (which approval of Borrower shall not be unreasonably withheld,
delayed, or conditioned), and (f) during the continuation of an Event of
Default, any other Person approved by Agent.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Borrower, its Subsidiaries, or any of their predecessors in interest,
(b) from adjoining properties or businesses, or (c) from or onto any facilities
which received Hazardous Materials generated by Borrower, its Subsidiaries, or
any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or

 

-15-



--------------------------------------------------------------------------------

administrative order, consent decree or judgment, in each case, to the extent
binding on Borrower or its Subsidiaries, relating to the environment, the effect
of the environment on employee health or safety, or Hazardous Materials,
including the Comprehensive Environmental Response Compensation and Liability
Act, 42 U.S.C. § 9601 et seq.; the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean
Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803
et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.;
the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; and the
Occupational Safety and Health Act, 29 U.S.C. §651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Actions required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” means all equipment (as that term is defined in the Code), including
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), computer hardware, tools, parts and goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries are a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

“Event of Default” has the meaning set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

-16-



--------------------------------------------------------------------------------

“Fee Letter” means that certain Third Amended and Restated Fee Letter, dated as
of August 8, 2014, between Borrower and Agent, in form and substance
satisfactory to Agent.

“FEIN” means Federal Employer Identification Number.

“Funding Date” means the date on or after the Closing Date on which a Borrowing
occurs.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“General Intangibles” means all general intangibles (as that term is defined in
the Code), including payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any other personal property other than Accounts, commercial
tort claims, Deposit Accounts, goods, Investment Property, and Negotiable
Collateral.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, formation or organization, bylaws, partnership
agreement, operating or limited liability company agreement, or other
organizational documents of such Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantor” means any Person that executes a Guaranty with respect to the
Obligations.

“Guaranty” means any guaranty executed and delivered by a Guarantor in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers, in
form and substance satisfactory to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

-17-



--------------------------------------------------------------------------------

“Healthcare Industry Note Receivable” means a Note Receivable due from an
Account Debtor that is a company that procures, provides and/or distributes
medical equipment, medical supplies, and health care services to providers such
as hospitals, home health care providers, and nursing homes or directly to
consumers.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Hedge
Providers.

“Hedge Provider” means Wells Fargo or any of its Affiliates.

“Holdout Lender” has the meaning set forth in Section 15.2(a).

“HTGC” means Hercules Technology Growth Capital, Inc., a Maryland corporation.

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all obligations owing under Hedge
Agreements, and (g) any obligation of guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

“Indemnified Person” has the meaning set forth in Section 11.3.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of (i) Net Investment Income for such period, to (ii) total interest
expense (including unused line fees) to the extent paid or required to be paid
during such period, in each case determined for such Person.

 

-18-



--------------------------------------------------------------------------------

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the first day of a calendar month and ending on the last day of
such calendar month; provided, however, that if Borrower delivers a LIBOR Notice
in accordance with Section 2.12 on or before the Closing Date, then such LIBOR
Notice shall create and be effective with respect to an Interest Period
commencing on the Closing Date and ending on the last day of the calendar month
in which the Closing Date occurs.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock or all or substantially all of the assets of such Person (or
of any division or business line of such other Person), and any other items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP.

“Investment Property” means investment property (as that term is defined in the
Code).

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, shall include the Swing Lender, and shall include any other
Person made a party to this Agreement in accordance with the provisions of
Section 14.1.

“Lender Group” means, individually and collectively, each of the Lenders
(including the Swing Lender) and Agent.

“Lender Group Expenses” means all reasonable (a) costs or expenses (including
taxes, and insurance premiums) required to be paid by Borrower or its
Subsidiaries under any of the Loan Documents that are paid, advanced or incurred
by the Lender Group, (b) fees or charges paid or incurred by Agent in connection
with the Lender Group’s transactions with Borrower or its Subsidiaries,
including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including initial and subsequent
periodic Collateral appraisals or valuations or business valuations to the
extent of the fees and charges therefor (and up to the amount of any limitation
contained in this Agreement)), real estate surveys, real estate title policies
and endorsements, and environmental audits, (c) Agent’s customary fees and
charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of Borrower (whether by
wire transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (by wire transfer or otherwise), (d) charges
paid or incurred by Agent resulting from the dishonor of checks, (e) costs and
expenses paid or incurred by the Lender Group to correct any default or enforce
any provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or

 

-19-



--------------------------------------------------------------------------------

advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) out of pocket audit fees and expenses
(including travel, meals, and lodging) of Agent related to any inspections or
audits to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter, (g) costs and expenses
of third party claims or any other suit paid or incurred by the Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with
Borrower or any of its Subsidiaries or any Guarantor, (h) Agent’s costs and
expenses (including attorneys’ fees) incurred in advising, structuring,
drafting, reviewing, administering, or amending the Loan Documents, and
(i) Agent’s and each Lender’s costs and expenses (including attorneys’,
accountants’, consultants’, and other advisors’ fees and expenses) incurred in
terminating, enforcing (including attorneys’, accountants’, consultants’, and
other advisors’ fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Borrower or any of its
Subsidiaries or any Guarantor or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral. All such
amounts representing a mere pass-through by a member of the Lender Group of
out-of-pocket costs and expenses set by a third-party shall be deemed to be
reasonable for purposes of this Agreement and other Loan Documents.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, employees, and
agents of such Lender.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(a).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a).

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage. The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate pursuant to Borrower’s exercise of the
LIBOR Option in accordance with Section 2.12.

“LIBOR Rate Margin” means three and one-quarter percent (3.25%).

“Life Sciences Industry Note Receivable” means a Note Receivable due from an
Account Debtor that is a company that researches and produces pharmaceuticals,
biotechnology, and medical devices for use in humans. The industry sub-sectors
of the life sciences industry, include, but are not limited to medical devices,
bio-pharmaceutical, drug discovery and drug delivery.

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest

 

-20-



--------------------------------------------------------------------------------

is contingent upon the occurrence of some future event or events or the
existence of some future circumstance or circumstances. Without limiting the
generality of the foregoing, the term “Lien” includes the lien or security
interest arising from a mortgage, deed of trust, deed to secure debt,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, security
agreement, conditional sale or trust receipt, or from a lease, consignment, or
bailment for security purposes and also includes reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases, and other title exceptions and encumbrances affecting Real Property.

“Loan Account” has the meaning set forth in Section 2.9.

“Loan Documents” means this Agreement, the Omnibus Amendment and Reaffirmation,
the Cash Management Agreements, the Closing Certificates, the Control
Agreements, the Sale and Servicing Agreement, the Disbursement Letter, the Fee
Letter, the Guaranties (if any), the Officers’ Certificates, any note or notes
executed by Borrower in connection with this Agreement and payable to a member
of the Lender Group, and any other agreement entered into, previously, now or in
the future, by Borrower or any of its Subsidiaries or any Guarantor and the
Lender Group in connection with this Agreement and not specifically being
amended and restated or canceled in connection with this Agreement.

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrower and its Subsidiaries, taken as a whole, or
HTGC and its Subsidiaries, taken as a whole, (b) a material impairment of the
ability to HTGC, Borrower’s or their respective Subsidiaries to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral, or
(c) a material impairment of the enforceability or priority of the Agent’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of HTGC, Borrower’s or their respective Subsidiaries.

“Maturity Date” has the meaning set forth in Section 3.4.

“Maximum Revolver Amount” means $300,000,000, or such other amount of the
aggregate Commitments at such time as reflected on Schedule C-1 as then in
effect pursuant to this Agreement or any amendment to this Agreement.
Notwithstanding any provision in Section 15.1, any amendment to this Agreement
that only adds one or more additional lenders as a Lender under this Agreement
or adds or increases the amount of a Lender’s Commitment shall be effective if
signed by the additional or existing Lender whose Commitment is added or
increased thereby, Borrower and Agent, and shall not require the consent of
Required Lenders or any other Lender.

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper).

“Net Eligible Balance” means, as of any date of determination, the aggregate
outstanding principal balance of all Eligible Notes Receivable, as calculated
after taking into account the concentration limits set forth in clauses
(1) through (8) in the definition of Eligible Notes Receivable.

 

-21-



--------------------------------------------------------------------------------

“Net Investment Income” means, with respect to any Person for any fiscal period,
such Person’s interest and fee income, less operating expenses, in each case as
determined for such period and in each case not otherwise defined herein as
determined in accordance with GAAP.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Note Receivable” means a promissory note evidencing a commercial loan made or
purchased by Borrower in accordance with Borrower’s Required Procedures and
secured by a Lien on property owned by the maker of such note; provided, that if
Borrower’s Required Procedures as in effect at the time that such loan is made
or purchased by Borrower do not require the execution of a promissory note and
no promissory note is executed to evidence such loan, then the term “Note
Receivable” means the obligation of the Account Debtor to repay such loan as
evidenced by the agreements and documents evidencing such loan.

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued), premiums, liabilities (including all amounts
charged to Borrower’s Loan Account pursuant hereto), obligations (including
indemnification obligations), fees (including the fees provided for in the Fee
Letter), charges, costs, Lender Group Expenses (including any fees or expenses
that, but for the commencement of an Insolvency Proceeding, would have accrued),
lease payments, guaranties, covenants, and duties of any kind and description
owing by Borrower to the Lender Group pursuant to or evidenced by the Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all Lender
Group Expenses that Borrower is required to pay or reimburse by the Loan
Documents, by law, or otherwise, (b) all Bank Product Obligations, and (c) all
“Obligations” under and as defined in the Original Loan Agreement in existence
as of or accrued through the Closing Date. Without limiting the generality of
the foregoing, the Obligations of Borrower under the Loan Documents include the
obligation to pay (i) the principal of the Advances, (ii) interest accrued on
the Advances, (iii) Lender Group Expenses, (iv) fees payable under the Agreement
or any of the other Loan Documents, and (v) indemnities and other amounts
payable by Borrower under any Loan Document. Any reference in this Agreement or
in the Loan Documents to the Obligations shall include all extensions,
modifications, renewals, supplements, restatements or alterations thereof, both
prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Officer’s Certificates” means the forms of Representations and Warranties of
Officers provided by Agent to Borrower and HTGC, together with each of
Borrower’s and HTGC’s completed responses to the inquiries set forth therein,
the form and substance of such responses to be satisfactory to Agent.

 

-22-



--------------------------------------------------------------------------------

“Omnibus Amendment and Reaffirmation” shall mean the Omnibus Amendment and
Reaffirmation of Loan Documents effective as of June 29, 2015, executed by
Agent, Borrower and HTGC with respect to those Original Loan Documents that are
not being amended and restated on the Closing Date but will continue to be Loan
Documents under this Agreement.

“Original Closing Date” shall mean the “Closing Date” under and as defined in
the Original Loan Agreement.

“Original Loan Agreement” shall have the meaning set forth in the Recitals to
this Agreement.

“Original Loan Documents” shall have the meaning set forth in the Recitals to
this Agreement.

“Original Loan Documents Waiver Letter” shall mean the letter agreement among
Agent, Lenders, Borrower and HTGC, dated June 29, 2015, pursuant to which Agent
and Lenders waive certain specified Defaults or Events of Default under the
Original Loan Agreement and Original Loan Documents.

“Originating Lender” has the meaning set forth in Section 14.1(e).

“Overadvance” has the meaning set forth in Section 2.4.

“Participant” has the meaning set forth in Section 14.1(e).

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents, (d) the licensing, on a
non-exclusive basis, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business, (e) a sale of a Note
Receivable in the ordinary course of business, without recourse to Borrower
(other than limited recourse for not more than 90 days for any misrepresentation
or for failure of Account Debtor to make first payment following sale or for
other conditions approved in writing by Agent) for a cash purchase price of not
less than one hundred percent (100%) of the unpaid balance thereof, (f) a sale
of Note Receivable Collateral in connection with a foreclosure or similar
proceeding following a default under the Note Receivable secured by such Note
Receivable Collateral, and (g) sale of Real Estate Owned.

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) commercial loans evidenced by a Note Receivable made in the
ordinary course of business, (e) Investments received in settlement of amounts
due to Borrower or any of its Subsidiaries effected in the ordinary course of
business or owing to Borrower or any of its Subsidiaries as a result of
Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of Borrower or its Subsidiaries, and (f) Real
Estate Owned.

 

-23-



--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens held by Agent, for the benefit of the Lender
Group or any Bank Product Provider, (b) Liens for unpaid taxes or assessments
that either (i) are not yet delinquent, or (ii) do not constitute an Event of
Default hereunder and are the subject of Permitted Protests, (c) Liens set forth
on Schedule P-1, (d) the interests of lessors under operating leases, (e) Liens
that secure Purchase Money Indebtedness, including the interests of lessors
under Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, (f) Liens arising by operation
of law in favor of warehousemen, landlords, carriers, mechanics, materialmen,
laborers, or suppliers, incurred in the ordinary course of business and not in
connection with the borrowing of money, and which Liens either (i) are for sums
not yet delinquent, or (ii) are the subject of Permitted Protests, (g) Liens on
amounts deposited in connection with obtaining worker’s compensation or other
unemployment insurance, (h) Liens on amounts deposited in connection with the
making or entering into of bids, tenders, or leases in the ordinary course of
business and not in connection with the borrowing of money, (i) Liens on amounts
deposited as security for surety or appeal bonds in connection with obtaining
such bonds in the ordinary course of business, (j) Liens resulting from any
judgment or award that is not an Event of Default hereunder, (k) with respect to
any Real Property, easements, covenants, restrictions, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof, and (l) rights of setoff imposed by law upon deposit of cash
and cash equivalents in favor of banks or other depository institutions incurred
in the ordinary course of business in deposit accounts maintained with such bank
or depository institution to the extent permitted under this Agreement.

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on the Books in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Borrower or any of its Subsidiaries, as applicable, in good faith,
and (c) Agent is satisfied that, while any such protest is pending, there will
be no impairment of the enforceability, validity, or priority of any of the
Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Original Closing Date in an
aggregate principal amount outstanding at any one time not in excess of $25,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Projections” means, with respect to any Person, such Person’s forecasted
(a) balance sheets, (b) profit and loss statements, and (c) cash flow
statements, in the form provided to such Person’s Board of Directors, together
with appropriate supporting details and a statement of underlying assumptions,
in the form provided to such Person’s Board of Directors.

 

-24-



--------------------------------------------------------------------------------

“Pro Rata Share” means, as of any date of determination, with respect to all
matters as to a particular Lender (including the indemnification obligations
arising under Section 16.7), (a) prior to the Commitments being terminated or
reduced to zero, the percentage obtained by dividing (i) such Lender’s
Commitment, by (ii) the aggregate Commitments of all Lenders, and (b) from and
after the time that the Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate outstanding principal amount
of such Lender’s Advances, by (ii) the aggregate outstanding principal amount of
all Advances.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Real Estate Owned” means Real Property that secured a Note Receivable and was
acquired by Borrower in connection with a foreclosure, deed-in-lieu of
foreclosure or other similar process in which Borrower took legal title to such
Real Property following a default under such Note Receivable.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or any of its Subsidiaries and the improvements
thereto.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

“Replacement Lender” has the meaning set forth in Section 15.2(a).

“Report” has the meaning set forth in Section 16.17(a).

“Required Amortization Amount” means, as of any date of determination, an amount
equal to the product of (x) 1/12 multiplied by (y) the Amortization Commencement
Date Principal Balance multiplied by (z) the number of full or partial months
elapsed since the Amortization Commencement Date.

“Required Asset Documents” means the documents set forth on Schedule R-1 hereto.

 

-25-



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, the Lenders whose aggregate Pro Rata
Shares constitute more than fifty percent (50%) of the Commitments, or if the
Commitments have been terminated irrevocably, more than fifty percent (50%) of
the Obligations then outstanding; provided, however, that at any time when there
are two or more Lenders, “Required Lenders” shall mean two or more Lenders (one
of which must be WFCF if WFCF is then a Lender) whose aggregate Pro Rata Shares
constitute more than fifty percent (50%) of the Commitments, or if the
Commitments have been terminated irrevocably, more than fifty percent (50%) of
the Obligations then outstanding.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Restricted Payments” means (a) any dividend or other distribution, in cash or
other property, direct or indirect, on account of any class of Stock in
Borrower, now or hereafter outstanding, (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any class of Stock in Borrower, now or hereafter outstanding,
(c) any payment made to retire, or obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Stock in
Borrower, now or hereafter outstanding, (d) any payment or prepayment of
principal, or redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Subordinated Debt or any Indebtedness owing
to a holder of Stock in Borrower or an Affiliate of a holder of Stock in
Borrower, or (e) any payment (other than compensation to an officer or director
of Borrower, as such, in the ordinary course of business) to a holder of Stock
in Borrower or to an Affiliate of Borrower or an Affiliate of any holder of
Stock in Borrower not expressly authorized herein.

“Revolver Usage” means, as of any date of determination, the amount of
outstanding Advances.

“Revolving Credit Availability Period” means the period commencing on the
Original Closing Date and ending on the earlier of (a) August 1, 2017, and
(b) termination pursuant to Section 9.1.

“Sale and Servicing Agreement” means the Amended and Restated Sale and Servicing
Agreement, dated as of the Closing Date, among Borrower, HTGC (as Originator and
initial Servicer), and Agent, in form and substance satisfactory to Agent.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a “securities account,” as that term is defined in
the Code.

 

-26-



--------------------------------------------------------------------------------

“Servicer” means HTGC, or any other Person that assumes the functions of
servicing the Notes Receivables with the prior written consent of Agent or is
otherwise appointed pursuant to the terms of the Sale and Servicing Agreement.

“Servicing Fees” means the “Servicing Fee” payable to Servicer in accordance
with the Sale and Servicing Agreement, which shall in no case exceed for each
Collection Period (as defined in the Sale and Servicing Agreement) one percent
(1.0%) per annum on the average of the Aggregate Outstanding Loan Balances (as
defined in the Sale and Servicing Agreement) as of the first and last day of
such Collection Period.

“Settlement” has the meaning set forth in Section 2.2(f)(i).

“Settlement Date” has the meaning set forth in Section 2.2(f)(i).

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“Stock” means all shares, options, warrants, membership interests, units of
membership interests, other interests, participations, or other equivalents
(regardless of how designated) of or in a Person, whether voting or nonvoting,
including common stock, preferred stock, or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the SEC under the Exchange Act).

“Subordinated Debt” means any unsecured Indebtedness specifically subordinated
to the Obligations on terms and conditions reasonably satisfactory to Agent and
subject to a Subordination Agreement.

“Subordination Agreement” means a subordination agreement executed and delivered
by Borrower and each of the holders of Subordinated Debt and Agent, the form and
substance of which is satisfactory to Agent.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Supporting Obligation” means a letter-of-credit right or secondary obligation
that supports the payment or performance of an Account, chattel paper, document,
General Intangible, Note Receivable, instrument, or Investment Property.

“Swing Lender” means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender hereunder.

“Swing Loan” has the meaning set forth in Section 2.2(d)(i).

 

-27-



--------------------------------------------------------------------------------

“Tangible Net Worth” means, with respect to any Person as of any date of
determination, determined on a consolidated basis and in accordance with GAAP,
the result of (a) such Person’s total members’ or shareholder’s equity, minus
(b) all Intangible Assets of such Person, minus (c) all of such Person’s prepaid
expenses, minus (d) all amounts due to such Person from Affiliates of such
Person.

“Taxes” has the meaning set forth in Section 16.11(a).

“Technology Industry Note Receivable” means a Note Receivable due from an
Account Debtor that is a company that provides products or services that require
advanced innovative technologies. The industry sub-sectors, include, but are not
limited to, computer software and hardware, networking systems, semiconductors,
semiconductor capital equipment, information technology infrastructure or
services, internet consumer and business services, telecommunications,
telecommunications equipment, media, sustainable and renewable energy
technologies and energy efficiency and monitoring technologies.

“UCC Filing Authorization Letter” means a letter duly executed by Borrower
authorizing Agent to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests purported to be created by the Loan Documents.

“United States” means the United States of America.

“Voidable Transfer” has the meaning set forth in Section 17.6.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company formerly known as Wells Fargo Foothill, LLC.

1.2 Accounting Terms.     All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower and its Subsidiaries on a
consolidated basis unless the context clearly requires otherwise.

1.3 Code.     Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided however, that to the extent that the Code is used to define any
term herein and such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 shall govern.

1.4 Construction.     Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this

 

-28-



--------------------------------------------------------------------------------

Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular provision of
this Agreement or such other Loan Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement or in the
other Loan Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean the repayment in full in cash or immediately
available funds (or, in the case of obligations with respect to Bank Products
(other than Hedge Obligations), providing Bank Product Collateralization) of all
of the Obligations (including the payment of any Lender Group Expenses that have
accrued irrespective of whether demand has been made therefor and the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in the other Loan Documents shall be satisfied by the transmission of a
Record and any Record transmitted shall constitute a representation and warranty
as to the accuracy and completeness of the information contained therein.

1.5 Schedules and Exhibits.     All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

 

2. LOAN AND TERMS OF PAYMENT.

2.1 Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the
Revolving Credit Availability Period, each Lender agrees (severally, not jointly
or jointly and severally) to make advances (“Advances”) to Borrower in an amount
at any one time outstanding not to exceed such Lender’s Pro Rata Share of an
amount equal to the lesser of (i) the Maximum Revolver Amount or (ii) the
Borrowing Base. All “Advances” outstanding under the Original Loan Agreement as
of the Closing Date immediately before the effectiveness of this Agreement will
be deemed to be and continued as Advances outstanding hereunder.

(b) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reserves in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base,

 

-29-



--------------------------------------------------------------------------------

including reserves with respect to (i) sums that Borrower is required to pay
(such as taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and has failed to pay
under any Section of this Agreement or any other Loan Document, (ii) amounts
owing by Borrower or any of its Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral (other than any existing
Permitted Lien set forth on Schedule P-1 which is specifically identified
thereon as entitled to have priority over the Agent’s Liens), which Lien or
trust, in the Permitted Discretion of Agent likely would have a priority
superior to the Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral, (iii) the valuation
of any Note Receivable, the Collateral securing any Note Receivable, or other
Collateral, and (iv) the aggregate amount of unfunded commitments of Borrower to
the makers of Notes Receivable. So long as no Default or Event of Default has
occurred and is continuing, Agent shall first notify and attempt to discuss with
Borrower any such reserve that Agent proposes to establish unless Agent, in its
Permitted Discretion, believes that exigent circumstances justify the immediate
establishment of such reserve.

(c) The Lenders shall have no obligation to make additional Advances hereunder
to the extent such additional Advances would cause the Revolver Usage to exceed
the Maximum Revolver Amount.

(d) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.

2.2 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing.     Each Borrowing shall be made by an irrevocable
written request by an Authorized Person delivered to Agent (which notice must be
received by Agent no later than 1:00 p.m. (New York time) on the Business Day
prior to the date that is the requested Funding Date specifying (i) the amount
of such Borrowing, and (ii) the requested Funding Date, which shall be a
Business Day. At Agent’s election, in lieu of delivering the above-described
written request, any Authorized Person may give Agent telephonic notice of such
request by the required time. In such circumstances, Borrower agrees that any
such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.

(b) Agent’s Election.     Promptly after receipt of a request for a Borrowing
pursuant to Section 2.2(a), Agent shall elect, in its discretion, (i) to have
the terms of Section 2.2(c) apply to such requested Borrowing, or (ii) to
request Swing Lender to make a Swing Loan pursuant to the terms of
Section 2.2(d) in the amount of the requested Borrowing; provided, however, that
if Swing Lender declines in its sole discretion to make a Swing Loan pursuant to
Section 2.2(d), Agent shall elect to have the terms of Section 2.2(c) apply to
such requested Borrowing.

 

-30-



--------------------------------------------------------------------------------

(c) Making of Advances.

(i) In the event that Agent shall elect to have the terms of this Section 2.2(c)
apply to a requested Borrowing as described in Section 2.2(b), then promptly
after receipt of a request for a Borrowing pursuant to Section 2.2(a), Agent
shall notify the Lenders, not later than 4:00 p.m. (New York time) on the
Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 1:00 p.m. (New York time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances, upon
satisfaction of the applicable conditions precedent set forth in Section 3
hereof, Agent shall make the proceeds thereof available to Borrower on the
applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Agent to Borrower’s Designated Account; provided,
however, that, subject to the provisions of Section 2.2(i), Agent shall not
request any Lender to make, and no Lender shall have the obligation to make, any
Advance if Agent shall have actual knowledge that (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

(ii) Unless Agent receives notice from a Lender on or prior to the Closing Date
or, with respect to any Borrowing after the Closing Date, prior to 12:00 noon
(New York time) on the date of such Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrower
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrower such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lender Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing. The failure of any Lender to make any
Advance on any Funding Date shall not relieve any other Lender of any obligation
hereunder to make an Advance on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on any Funding Date.

 

-31-



--------------------------------------------------------------------------------

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments (A) first, to Swing Lender to the extent of any Swing Loans that
were made by Swing Lender and that were required to be, but were not, paid by
the Defaulting Lender, (B) second, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of an Advance (or other funding obligation) was
funded by such other Non-Defaulting Lender), (C) to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrower (upon the
request of Borrower and subject to the conditions set forth in Section 3.3) as
if such Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (D) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (M) of Section 2.3(b)(i). Subject to the foregoing, Agent may hold and, in
its Permitted Discretion, re-lend to Borrower for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(a), such Defaulting Lender shall
be deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to
be zero (and Borrower shall not be required to pay any fee payable under
Section 2.10(a) that otherwise would have been required to have been paid to
such Defaulting Lender); provided, that (x) any Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, and (y) any waiver, amendment or modification to this Agreement
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender. The
provisions of this Section 2.2(c)(iii) shall remain effective with respect to
such Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, and Borrower shall have waived, in writing, the
application of this Section 2.2(c)(iii) to such Defaulting Lender, or (z) the
date on which such Defaulting Lender makes payment of all amounts that it was
obligated to fund hereunder, pays to Agent all amounts owing by Defaulting
Lender in respect of the amounts that it was obligated to fund hereunder, and,
if requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder (on which earlier date, so long as no Event of
Default has occurred and is continuing, any remaining cash collateral held by
Agent pursuant to Section 2.2(c)(iv) shall be released to Borrower); provided,
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of Borrower while that Lender was a Defaulting
Lender; provided further, that except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. The
operation of this Section 2.2(c)(iii) shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any

 

-32-



--------------------------------------------------------------------------------

other Lender of its duties and obligations hereunder, or to relieve or excuse
the performance by Borrower of its duties and obligations hereunder to Agent,
Issuing Bank, or to the Lenders other than such Defaulting Lender. Any failure
by a Defaulting Lender to fund amounts that it was obligated to fund hereunder
shall constitute a material breach by such Defaulting Lender of this Agreement
and shall entitle Borrower, at its option, upon written notice to Agent, to
arrange for a substitute Lender to assume the Commitment of such Defaulting
Lender, such substitute Lender to be reasonably acceptable to Agent. In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being paid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including all interest, fees (other than any fee payable under Section 2.10(a)
relating to any period in which Lender was a Defaulting Lender), and other
amounts that may be due and payable in respect thereof; provided, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups’ or Borrower’s rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund. In the event of a direct conflict between the priority
provisions of this Section 2.2(c)(iii) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.2(c)(iii) shall control and govern.

(iv) If any Swing Loan is outstanding at the time that a Lender becomes a
Defaulting Lender then:

(A) such Defaulting Lender’s Pro Rata Share of the Swing Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent (x) the sum of all Non-Defaulting
Lenders’ Pro Rata Shares of the Advances (including the Swing Loans) plus such
Defaulting Lender’s Pro Rata Share of such Swing Loans, does not exceed the
total of all Non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 3.3 are satisfied at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrower shall within one (1) Business Day following
notice by the Agent, prepay such Defaulting Lender’s Pro Rata Share of the Swing
Loan (after giving effect to any partial reallocation pursuant to clause (A)
above); and

(C) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan to the extent (x) the Defaulting Lender’s Pro
Rata Share of such Swing Loans cannot be reallocated pursuant to this
Section 2.2(c)(iv) or (y) the Swing Lender has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender and Borrower to
eliminate the Swing Lender’s risk with respect to the Defaulting Lender’s
participation in Swing Loans.

 

-33-



--------------------------------------------------------------------------------

(d) Making of Swing Loans.

(i) In the event Agent shall elect, with the consent of Swing Lender, as a
Lender, to have the terms of this Section 2.2(d) apply to a requested Borrowing
as described in Section 2.2(b), Swing Lender as a Lender shall make such Advance
in the amount of such Borrowing (any such Advance made solely by Swing Lender as
a Lender pursuant to this Section 2.2(d) being referred to as a “Swing Loan” and
such Advances being referred to collectively as “Swing Loans”) available to
Borrower on the Funding Date applicable thereto by transferring immediately
available funds to Borrower’s Designated Account or, at the request of Borrower,
to the account of a Settlement Agent. Each Swing Loan shall be deemed to be an
Advance hereunder and shall be subject to all the terms and conditions
applicable to other Advances, except that all payments on any Swing Loan shall
be payable to Swing Lender as a Lender solely for its own account (and for the
account of the holder of any participation interest with respect to such Swing
Loan). Subject to the provisions of Section 2.2(i), Agent shall not request
Swing Lender as a Lender to make, and Swing Lender as a Lender shall not make,
any Swing Loan if Agent has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, (ii) the requested Borrowing would exceed the Availability on
such Funding Date, or (iii) the requested Borrowing would cause the aggregate
outstanding amount of Swing Loans to exceed the lesser of (A) $15,000,000 or
(B) five percent (5%) of the Maximum Revolver Amount at such time. Swing Lender
as a Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making, in its sole discretion, any Swing Loan.

(ii) The Swing Loans shall be secured by the Agent’s Liens, constitute Advances
and Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.

(e) Agent Advances.

(i) Agent hereby is authorized by Borrower and the Lenders, from time to time in
Agent’s sole discretion, (1) after the occurrence and during the continuance of
a Default or an Event of Default, or (2) at any time that any of the other
applicable conditions precedent set forth in Section 3 have not been satisfied,
to make Advances to Borrower on behalf of the Lenders that Agent, in its
Permitted Discretion deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of repayment
of the Obligations (other than the Bank Product Obligations), or (C) to pay any
other amount chargeable to Borrower pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 10 (any of the Advances described in this Section 2.2(e) shall be
referred to as “Agent Advances”); provided, however, that Agent shall not

 

-34-



--------------------------------------------------------------------------------

knowingly make additional Agent Advances that would cause the aggregate amount
of outstanding Agent Advances at such time to exceed ten percent (10%) of the
Borrowing Base at such time without the consent of all Lenders. Each Agent
Advance shall be deemed to be an Advance hereunder, except that all payments
thereon shall be payable to Agent solely for its own account.

(ii) The Agent Advances shall be repayable on demand and secured by the Agent’s
Liens granted to Agent under the Loan Documents, shall constitute Advances and
Obligations hereunder, and shall bear interest at the rate applicable from time
to time to Advances that are Base Rate Loans.

(f) Settlement.     It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by Borrower) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances, the Swing Loans, and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent, (1) on behalf of
Swing Lender, with respect to each outstanding Swing Loan, (2) for itself, with
respect to each Agent Advance, and (3) with respect to Collections received, as
to each by notifying the Lenders by telecopy, telephone, or other similar form
of transmission, of such requested Settlement, no later than 5:00 p.m. (New York
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances, Swing Loans, and Agent Advances for the period since
the prior Settlement Date. Subject to the terms and conditions contained herein
(including Section 2.2(c)(iii)): (y) if a Lender’s balance of the Advances,
Swing Loans, and Agent Advances exceeds such Lender’s Pro Rata Share of the
Advances, Swing Loans, and Agent Advances as of a Settlement Date, then Agent
shall, by no later than 2:00 p.m. (New York time) on the Settlement Date,
transfer in immediately available funds to the account of such Lender as such
Lender may designate, an amount such that each such Lender shall, upon receipt
of such amount, have as of the Settlement Date, its Pro Rata Share of the
Advances, Swing Loans, and Agent Advances, and (z) if a Lender’s balance of the
Advances, Swing Loans, and Agent Advances is less than such Lender’s Pro Rata
Share of the Advances, Swing Loans, and Agent Advances as of a Settlement Date,
such Lender shall no later than 2:00 p.m. (New York time) on the Settlement Date
transfer in immediately available funds to the Agent’s Account, an amount such
that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Advances, Swing Loans, and Agent
Advances. Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loan or Agent Advance and, together with the portion of such
Swing Loan or Agent Advance representing Swing Lender’s Pro Rata Share thereof,
shall constitute Advances of such Lenders. If any such amount is not made
available to Agent by any Lender on the

 

-35-



--------------------------------------------------------------------------------

Settlement Date applicable thereto to the extent required by the terms hereof,
Agent shall be entitled to recover for its account such amount on demand from
such Lender together with interest thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Agent Advances is less than, equal to, or greater than such Lender’s Pro Rata
Share of the Advances, Swing Loans, and Agent Advances as of a Settlement Date,
Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received in good funds by Agent with respect to
principal, interest, fees payable by Borrower and allocable to the Lenders
hereunder, and proceeds of Collateral. To the extent that a net amount is owed
to any such Lender after such application, such net amount shall be distributed
by Agent to that Lender as part of such next Settlement.

(iii) Between Settlement Dates, Agent, to the extent no Agent Advances or Swing
Loans are outstanding, may pay over to Swing Lender any payments received by
Agent, that in accordance with the terms of this Agreement would be applied to
the reduction of the Advances, for application to Swing Lender’s Pro Rata Share
of the Advances. If, as of any Settlement Date, Collections received since the
then immediately preceding Settlement Date have been applied to Swing Lender’s
Pro Rata Share of the Advances other than to Swing Loans, as provided for in the
previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders, to be applied to the outstanding
Advances of such Lenders, an amount such that each Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
Advances. During the period between Settlement Dates, Swing Lender with respect
to Swing Loans, Agent with respect to Agent Advances, and each Lender (subject
to the effect of letter agreements between Agent and individual Lenders) with
respect to the Advances other than Swing Loans and Agent Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.

(g) Notation.     Agent, as a non-fiduciary agent for Borrower, shall record on
its books the principal amount of the Advances and stated interest owing to each
Lender, including the Swing Loans owing to Swing Lender, and Agent Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such records shall, absent manifest error, conclusively be presumed to be
correct and accurate. In addition, each Lender is authorized, at such Lender’s
option, to note the date and amount of each payment or prepayment of principal
of such Lender’s Advances in its books and records, including computer records.

(h) Lenders’ Failure to Perform.     All Advances (other than Swing Loans and
Agent Advances) shall be made by the Lenders contemporaneously and in accordance
with their Pro Rata Shares. It is understood that (i) no Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

 

-36-



--------------------------------------------------------------------------------

(i) Optional Overadvances.     Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and Agent or Swing Lender, as applicable, may, but is not obligated
to, knowingly and intentionally, continue to make Advances (including Swing
Loans) to Borrower notwithstanding that an Overadvance exists or thereby would
be created, so long as (i) after giving effect to such Advances (including a
Swing Loan), the outstanding Revolver Usage does not exceed the Borrowing Base
by more than ten percent (10%) of the Borrowing Base, (ii) after giving effect
to such Advances (including a Swing Loan), the outstanding Revolver Usage
(except for and excluding amounts charged to the Loan Account for interest,
fees, or Lender Group Expenses) does not exceed the Maximum Revolver Amount, and
(iii) at the time of the making of any such Advance (including any Swing Loan),
Agent does not believe, in good faith, that the Overadvance created by such
Advance will be outstanding for more than 90 days. The foregoing provisions are
for the exclusive benefit of Agent, Swing Lender, and the Lenders and are not
intended to benefit Borrower in any way. The Advances and Swing Loans, as
applicable, that are made pursuant to this Section 2.2(i) shall be subject to
the same terms and conditions as any other Advance or Swing Loan, as applicable,
except that the rate of interest applicable thereto shall be the rate applicable
to Advances under Section 2.5(b) hereof without regard to the presence or
absence of a Default or Event of Default.

(i) In the event Agent obtains actual knowledge that the Revolver Usage exceeds
the amounts permitted by the preceding paragraph, regardless of the amount of,
or reason for, such excess, Agent shall notify Lenders as soon as practicable
(and prior to making any (or any additional) intentional Overadvances (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and the Lenders thereupon shall,
together with Agent, jointly determine the terms of arrangements that shall be
implemented with Borrower intended to reduce, within a reasonable time, the
outstanding principal amount of the Advances to Borrower to an amount permitted
by the preceding paragraph. In the event Agent or any Lender disagrees over the
terms of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be implemented according to the determination of the
Required Lenders.

(ii) Each Lender shall be obligated to settle with Agent as provided in
Section 2.2(f) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.2(i), and any Overadvances
resulting from the charging to the Loan Account of interest, fees, or Lender
Group Expenses.

2.3 Payments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 2:00 p.m. (New York time)
on the date specified herein. Any payment received by Agent later than 2:00 p.m.
(New York time) shall be deemed to have been received on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

 

-37-



--------------------------------------------------------------------------------

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application of Payments.

(i) Except as otherwise provided with respect to Defaulting Lenders and except
as otherwise provided in the Loan Documents (including letter agreements between
Agent and individual Lenders), aggregate principal and interest payments shall
be apportioned ratably among the Lenders (according to the unpaid principal
balance of the Obligations to which such payments relate held by each Lender)
and payments of fees and expenses (other than fees or expenses that are for
Agent’s separate account, after giving effect to any letter agreements between
Agent and individual Lenders) shall be apportioned ratably among the Lenders
having a Pro Rata Share of the type of Commitment or Obligation to which a
particular fee relates. All payments shall be remitted to Agent and all such
payments (other than payments received while no Event of Default has occurred
and is continuing and which relate to the payment of principal or interest of
specific Obligations or which relate to the payment of specific fees payable to
Agent or Lenders, in either case as specified by Borrower), and all proceeds of
Accounts or other Collateral received by Agent, shall be applied as follows:

(A) first, to pay on a ratable basis, until paid in full any Collateral
Custodian Fees then due to a Collateral Custodian (if one has been appointed)
under its Collateral Custodian Agreement,

(B) second, to pay the Servicing Fee of Servicer and, with respect to a
successor Servicer, expenses and other amounts due such successor Servicer,
under the Sale and Servicing Agreement (provided, that with respect to the
initial Servicer, such Fee shall only be paid so long as no Event of Default has
occurred and is continuing), until paid in full,

(C) third, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full,

(D) fourth, to pay any Lender Group Expenses then due to the Lenders under the
Loan Documents, on a ratable basis, until paid in full,

 

-38-



--------------------------------------------------------------------------------

(E) fifth, to pay any fees then due to Agent (for its separate account, after
giving effect to any letter agreements between Agent and individual Lenders)
under the Loan Documents until paid in full,

(F) sixth, to pay any fees then due to any or all of the Lenders (after giving
effect to any letter agreements between Agent and individual Lenders) under the
Loan Documents, on a ratable basis, until paid in full,

(G) seventh, to pay interest due in respect of all Agent Advances, until paid in
full,

(H) eighth, ratably to pay interest due in respect of the Advances (other than
Agent Advances) and the Swing Loans until paid in full,

(I) ninth, to pay the principal of all Agent Advances until paid in full,

(J) tenth, to pay the principal of all Swing Loans until paid in full,

(K) eleventh, ratably

(i) to pay the principal of all Advances until paid in full,

(ii) ratably, up to the amount (after taking into account any amounts previously
paid pursuant to this clause ii) of the most recently established Bank Product
Reserve Amount (but in no event in an amount in excess of (a) five percent
(5%) of the Maximum Revolver Amount at such time, or (b) $15,000,000) to (y) the
Bank Product Providers based upon amounts then certified by the applicable Bank
Product Provider to Agent (in form and substance satisfactory to Agent) to be
due and payable to such Bank Product Providers on account of Bank Product
Obligations, and (z) with any balance to be paid to Agent, to be held by Agent,
for the ratable benefit of the Bank Product Providers, as cash collateral (which
cash collateral may be released by Agent to the applicable Bank Product Provider
and applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this
Section 2.3(b)(i), beginning with tier (A) hereof,

(L) twelfth, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

 

-39-



--------------------------------------------------------------------------------

(M) thirteenth, ratably to pay any Obligations owed to Defaulting Lenders, and

(N) fourteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(ii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.2(f).

(iii) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.3(b) shall not apply to any payment made by Borrower
to Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

(iv) For purposes of the foregoing, “paid in full” means payment of all amounts
owing under the Loan Documents according to the terms thereof, including loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(v) In the event of a direct conflict between the priority provisions of this
Section 2.3 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.3 shall control and govern.

2.4 Overadvances and Required Amortization Amount.

(a) Overadvances.     If, at any time or for any reason, the amount of
Obligations (other than Bank Product Obligations) owed by Borrower to the Lender
Group pursuant to Section 2.1 is greater than any of the limitations set forth
in Section 2.1 (an “Overadvance”), except as otherwise permitted pursuant to
Section 2.2(i), Borrower immediately shall pay to Agent, in cash, the amount of
such excess, which amount shall be used by Agent to reduce the Obligations in
accordance with the priorities set forth in Section 2.3(b). All Overadvances
shall be treated as Base Rate Loans. In addition, Borrower hereby promises to
pay the Obligations (including principal, interest, fees, costs, and expenses)
in Dollars in full as and when due and payable under the terms of this Agreement
and the other Loan Documents.

(b) Required Amortization Amount.     If, as of the first day of any month
following the Amortization Commencement Date, the Amortization Commencement Date
Principal Balance has not been reduced by at least the Required Amortization
Amount as of such date, then Borrower immediately shall pay to Agent, in cash,
the amount of such shortfall, which amount shall be used by Agent to reduce the
outstanding principal amount of the Amortization Commencement Date Principal
Balance.

 

-40-



--------------------------------------------------------------------------------

2.5 Interest Rates: Rates, Payments, and Calculations.

(a) Interest Rates.     Except as provided in Section 2.5(b) below, all
Obligations (except for Bank Product Obligations) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to (A) the LIBOR Rate plus (B) the LIBOR Rate Margin, and

(ii) otherwise, at a per annum rate equal to (A) the Base Rate plus (B) the Base
Rate Margin.

(b) Default Rate.     Upon the occurrence and during the continuation of an
Event of Default (and at the election of Agent or the Required Lenders), all
Obligations (except for Bank Product Obligations) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof at a per annum rate equal to four percent (4.0%) above the per
annum rate otherwise applicable hereunder to Base Rate Loans hereunder.

(c) Payment.     Except to the extent, if any, provided to the contrary in
Section 2.10 or Section 2.12, interest and all other fees payable hereunder
shall be due and payable, in arrears, (i) on the first day of each month at any
time that Obligations or Commitments are outstanding, and (ii) on the Maturity
Date. Borrower hereby authorizes Agent, from time to time without prior notice
to Borrower, to charge all interest and fees (when due and payable), all Lender
Group Expenses (as and when incurred), the fees and costs provided for in
Section 2.10 (as and when accrued or incurred), and all other payments as and
when due and payable under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products up to the Bank Product Reserve Amount) to Borrower’s Loan
Account, which amounts thereafter constitute Advances hereunder and shall accrue
interest at the rate then applicable to Advances hereunder. Any interest not
paid when due shall be compounded by being charged to Borrower’s Loan Account
and shall thereafter constitute Advances hereunder and shall accrue interest at
the rate then applicable to Advances hereunder.

(d) Computation.     All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360-day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

(e) Intent to Limit Charges to Maximum Lawful Rate.     In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement,

 

-41-



--------------------------------------------------------------------------------

Borrower is and shall be liable only for the payment of such maximum as allowed
by law, and payment received from Borrower in excess of such legal maximum,
whenever received, shall be applied to reduce the principal balance of the
Obligations to the extent of such excess.

2.6 Cash Management.

(a) Borrower shall and shall cause each of its Subsidiaries to, or shall cause
Servicer to, (i) establish and maintain cash management services of a type and
on terms satisfactory to Agent at one or more of the banks set forth on Schedule
2.6(a) (each, a “Cash Management Bank”), and shall request in writing and
otherwise take such reasonable steps to ensure that all of Borrower’s and its
Subsidiaries’ Account Debtors forward payment of the amounts owed by them
directly to such Cash Management Bank, and (ii) deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all of their Collections (including those sent directly by
their Account Debtors to Borrower or one of its Subsidiaries) into a bank
account in Agent’s name (a “Cash Management Account”) at one of the Cash
Management Banks, (iii) cause all payments for each sale or other disposition of
one or more Notes Receivable or payment in full of one or more Notes Receivable
in connection with the refinancing of such Note Receivable or the sale and
release of the collateral securing such Note Receivable to be made by the escrow
company, title insurance company or refinancing lender or purchaser directly to
a Cash Management Account by wire transfer or check drawn on the account of such
escrow company or title insurance company or by cashier’s check, and (iv) until
such time as a Cash Management Account is established, forward or cause to be
forwarded no later than the first Business Day after the date of receipt
thereof, all of their Collections to Agent’s Account. Borrower shall, or shall
cause Servicer to, request in writing and otherwise take such reasonable steps
to ensure that all of Borrower’s and its Subsidiaries’ Account Debtors forward
payment of the amounts owed by them to Borrower directly to a Cash Management
Account.

(b) Each Cash Management Bank shall establish and maintain Cash Management
Agreements with Agent and Borrower, in form and substance acceptable to Agent.
Each such Cash Management Agreement shall provide, among other things, that
(i) the Cash Management Bank will comply with any instructions originated by
Agent directing the disposition of the funds in such Cash Management Account
without further consent by Borrower or its Subsidiaries, as applicable, (ii) the
Cash Management Bank has no rights of setoff or recoupment or any other claim
against the applicable Cash Management Account other than for payment of its
service fees and other charges directly related to the administration of such
Cash Management Account and for returned checks or other items of payment, and
(iii) it will forward, by an automatic daily sweep, all amounts in the
applicable Cash Management Account to the Agent’s Account.

(c) So long as no Default or Event of Default has occurred and is continuing,
Borrower may amend Schedule 2.6(a) to add or replace a Cash Management Bank or
Cash Management Account; provided, however, that (i) such prospective Cash
Management Bank shall be reasonably satisfactory to Agent and Agent shall have
consented in writing in advance to the establishment of such Cash Management
Account with the prospective Cash Management Bank, and (ii) prior to the time of
the opening of such Cash Management Account, Borrower (or its Subsidiary, as
applicable) and such prospective Cash Management Bank shall have executed

 

-42-



--------------------------------------------------------------------------------

and delivered to Agent a Cash Management Agreement. Borrower (or its
Subsidiaries, as applicable) shall close any of its Cash Management Accounts
(and establish replacement cash management accounts in accordance with the
foregoing sentence) promptly and in any event within 30 days of notice from
Agent that the creditworthiness of any Cash Management Bank is no longer
acceptable in Agent’s reasonable judgment, or as promptly as practicable and in
any event within 60 days of notice from Agent that the operating performance,
funds transfer, or availability procedures or performance of the Cash Management
Bank with respect to Cash Management Accounts or Agent’s liability under any
Cash Management Agreement with such Cash Management Bank is no longer acceptable
in Agent’s reasonable judgment.

(d) The Cash Management Accounts shall be cash collateral accounts subject to
Control Agreements, and Borrower hereby grants a Lien in all Cash Management
Accounts to Agent to secure payment of the Obligations.

2.7 Crediting Payments.     The receipt of any payment item by Agent (whether
from transfers to Agent by the Cash Management Banks pursuant to the Cash
Management Agreements or otherwise) shall not be considered a payment on account
unless such payment item is a wire transfer of immediately available federal
funds made to the Agent’s Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent’s Account on a Business Day on or
before 2:00 p.m. (New York time). If any payment item is received into the
Agent’s Account on a non-Business Day or after 2:00 p.m. (New York time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.8 Designated Account.     Agent is authorized to make the Advances under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.5(c). Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Advance, Agent Advance, or
Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

2.9 Maintenance of Loan Account; Statements of Obligations.     Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances (including Agent Advances and
Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrower or for
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents (except for Bank Product Obligations), including,
accrued interest, fees and expenses, and Lender Group Expenses. In accordance
with Section 2.7, the Loan Account will be credited with all payments received
by Agent from Borrower or for Borrower’s account, including all amounts received
in the Agent’s Account from any Cash Management Bank. Agent shall render
statements regarding the Loan Account to Borrower, including principal,
interest, fees, and including an itemization of all charges and expenses
constituting Lender Group Expenses owing, and such statements,

 

-43-



--------------------------------------------------------------------------------

absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrower and the Lender Group unless,
within 30 days after receipt thereof by Borrower, Borrower shall deliver to
Agent written objection thereto describing the error or errors contained in any
such statements.

2.10 Fees.     Borrower shall pay to Agent the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among the Lenders
in accordance with the terms of letter agreements between Agent and individual
Lenders:

(a) Unused Line Fee.     On the first day of each month, Borrower shall pay an
unused line fee equal to (i) the amount by which (A) the Maximum Revolver Amount
then in effect exceeds (B) the average Daily Balance of Advances that were
outstanding during the immediately preceding month, or portion thereof during
which the Revolving Credit Availability Period was in effect, multiplied by
(ii) (A) if the average Daily Balance of Advances that were outstanding during
such month, or portion thereof during which the Revolving Credit Availability
Period was in effect, was equal to or less than fifty percent (50%) of the
average Maximum Revolver Amount in effect during such month, then one-half of
one percent (0.50%) per annum, (B) if the average Daily Balance of Advances that
were outstanding during such month, or portion thereof during which the
Revolving Credit Availability Period was in effect, was greater than fifty
percent (50%), but equal to or less than eighty percent (80%), of the average
Maximum Revolver Amount in effect during such month, then three-eighths of one
percent (0.375%) per annum, and (C) if the average Daily Balance of Advances
that were outstanding during such month, or portion thereof during which the
Revolving Credit Availability Period was in effect, was greater than eighty
percent (80%) of the average Maximum Revolver Amount in effect during such
month, then zero (0).

(b) Fee Letter Fees.     As and when due and payable under the terms of the Fee
Letter, Borrower shall pay to Agent the fees set forth in the Fee Letter.

(c) Audit, Appraisal, and Valuation Charges.     For the separate account of
Agent, Borrower shall pay to Agent audit, appraisal, and valuation fees and
charges as follows (i) a fee of $1,200 per day, per auditor, plus out-of-pocket
expenses for each financial or collateral audit of Borrower performed by
personnel employed by Agent, (ii) a fee of $1,000 per day, per applicable
individual, plus out of pocket expenses for the establishment of electronic
collateral reporting systems, if requested by Agent, (iii) a fee of $1,500 per
day per appraiser, plus out-of-pocket expenses, for each appraisal of the
Collateral, or any portion thereof, performed by personnel employed by Agent,
and (iv) the actual charges paid or incurred by Agent if it elects to employ the
services of one or more third Persons to perform financial or collateral audits
of Borrower or its Subsidiaries, to establish electronic collateral reporting
systems, to appraise the Collateral or any portion thereof, or to assess
Borrower’s or its Subsidiaries’ procedures or business valuation; provided that
so long as no Event of Default has occurred and is continuing, Borrower will not
be charged for more than three (3) financial or collateral audits in any
twelve-month period.

2.11 Capital Requirements.     If, after the date hereof, any Lender determines
that (i) any Change in Law regarding capital requirements for banks or bank
holding companies, or

 

-44-



--------------------------------------------------------------------------------

any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request, or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such Change in Law or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Borrower and Agent thereof. Following receipt of such notice,
Borrower agrees to pay such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 90
days after presentation by such Lender of a statement in the amount and setting
forth in reasonable detail such Lender’s calculation thereof and the assumptions
upon which such calculation was based (which statement shall be deemed true and
correct absent manifest error). In determining such amount, such Lender may use
any reasonable averaging and attribution methods. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender pursuant to this
Section for any reductions in return incurred more than 180 days prior to the
date that such Lender notifies Borrower of such Change in Law giving rise to
such reductions and of such Lender’s intention to claim compensation therefor;
provided further that if such claim arises by reason of the Change in Law that
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

2.12 LIBOR Option.

(a) LIBOR Election.     So long as no Event of Default has occurred and is
continuing, Borrower may, by notifying Agent prior to 1:00 p.m. (New York time)
at least three (3) Business Days prior to the commencement of an Interest Period
(the “LIBOR Deadline”), elect to exercise Borrower’s option (the “LIBOR Option”)
to have interest on all of the Advances (other than Advances with respect to
Swing Loans, Agent Advances and Overadvances) determined for such Interest
Period by reference to the LIBOR Rate. Notice of Borrower’s election of the
LIBOR Option for any Interest Period shall be made by delivery by Borrower to
Agent of a LIBOR Notice received by Agent before the LIBOR Deadline, or by
telephonic notice to Agent by Borrower received by Agent before the LIBOR
Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received by
Agent prior to 5:00 p.m. (New York time) on the same day). Each LIBOR Notice
shall be irrevocable and binding on Borrower. Promptly upon its receipt of any
LIBOR Notice, Agent shall provide a copy thereof to each of the Lenders.
Notwithstanding the foregoing, if Borrower has not exercised the LIBOR Option in
accordance with this Section 2.12 prior to the LIBOR Deadline for an Interest
Period, then interest on all of the Advances eligible to have interest
determined by reference to the LIBOR Rate (including the Advances that were
treated as LIBOR Rate Loans during the immediately preceding Interest Period)
shall be determined for such Interest Period by reference to the LIBOR Rate
unless Borrower has notified Lender prior to 1:00 p.m. (New York time) at least
three (3) Business Days prior to the commencement of an Interest Period that it
elects interest on such Advances to accrue by reference to the Base Rate. At any
time that an Event of Default has occurred and is continuing, Borrower no longer
shall have the option to request that Advances bear interest

 

-45-



--------------------------------------------------------------------------------

determined by reference to the LIBOR Rate, and Lender shall have the right to
convert the interest rate on all outstanding LIBOR Rate Loans to the rate then
applicable to Base Rate Loans hereunder for the remainder of such Interest
Period.

(b) Base Rate Loans in Absence of LIBOR Election Availability.     If Borrower
is not entitled to exercise the LIBOR Option for such Interest Period, then
interest on all of the Advances (including Advances that were treated as LIBOR
Rate Loans during the immediately preceding Interest Period) shall be determined
for such Interest Period by reference to the Base Rate.

(c) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest by reference to the LIBOR Rate. In any such
event, the affected Lender shall give Borrower and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrower may, by notice to such affected Lender (A) require such Lender to
furnish to Borrower a statement setting forth the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (B) repay
(or convert to Base Rate Loans) the LIBOR Rate Loans with respect to which such
adjustment is made.

(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates by reference to the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrower, and Agent promptly
shall transmit the notice to each other Lender and (A) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (B) thereafter, all Advances of such Lender shall be deemed to be Base Rate
Loans until such Lender determines that it would no longer be unlawful or
impractical to do so.

(d) No Requirement of Matched Funding.     Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Advance as to which interest accrues by reference to
the LIBOR Rate.

 

-46-



--------------------------------------------------------------------------------

2.13 Restatement of Obligations.     Borrower, Lenders and Agent hereby
acknowledge and agree that upon satisfaction or waiver in writing of all
conditions precedent set forth in Section 3.1:

(a) this Agreement shall amend, restate and supersede in its entirety the
Original Loan Agreement;

(b) those other Loan Documents that amend and restate any of the Original Loan
Documents shall amend, restate and supersede such other Original Loan Documents
in accordance with the terms of such Loan Documents;

(c) those Original Loan Documents that are not being amended and restated or
canceled by the Loan Documents shall remain in full force and effect;

(d) the Loan Documents do not constitute an accord and satisfaction or a
novation of the obligations of Borrower under the Original Loan Agreement and
the other Original Loan Documents;

(e) the outstanding “Advances” under the Original Loan Agreement shall become
Advances under this Agreement;

(f) the outstanding “Obligations” under the Original Loan Agreement in existence
or accrued through the Closing Date shall become Obligations under this
Agreement;

(g) the Agent’s Liens granted under the Original Loan Documents will continue to
secure the Obligations under this Agreement and the other Loan Documents;

(h) (i) amounts in respect of interest, fees, and other amounts payable to or
for the account of Lenders or Agent shall be calculated in accordance with the
provisions of the Original Loan Agreement with respect to any period (or portion
thereof) ending prior to the Closing Date, and (ii) amounts in respect of
interest, fees, and other amounts payable to or for the account of Lenders or
Agent shall be calculated in accordance with this Agreement with respect to any
period (or portion thereof) commencing on or after the Closing Date; and

(i) except as specifically waived under the Original Loan Documents Waiver
Letter, no “Default” or “Event of Default” that has occurred and is continuing
under the Original Loan Documents immediately prior to the occurrence of the
Closing Date shall be or be deemed to be waived or cured by the execution of
this Agreement or the occurrence of the Closing Date.

 

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit.     The amendment
and restatement of the Original Loan Agreement (including the “Advances” under
the Original Loan Agreement becoming Advances hereunder) and the obligation of
each Lender to make its initial extension of credit hereunder shall be deemed to
be effective as of the Closing Date upon the fulfillment, to the satisfaction of
Agent and each Lender (the making of such initial extension of credit by a
Lender being conclusively deemed to be its satisfaction or waiver of the
following), of each of the following conditions precedent:

 

-47-



--------------------------------------------------------------------------------

(a) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

(i) the Closing Certificates,

(ii) the Sale and Servicing Agreement, and

(iii) the Omnibus Amendment and Reaffirmation;

(b) Agent shall have received copies of Borrower’s and HTGC’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary or Assistant Secretary of such Person or the Manager of such
Person, as applicable;

(c) Agent shall have received certificates of status with respect to Borrower
and HTGC, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Person, which certificate shall indicate that such Person is in good standing in
such jurisdiction;

(d) Agent shall have received certificates of status with respect to Borrower
and HTGC, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Person) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Person is in good standing in such
jurisdictions;

(e) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 6.8, the form and substance of
which shall be satisfactory to Agent;

(f) Agent shall have received a certificate from the chief financial officer or
chief executive officer of Borrower, certifying (i) as to the truth and accuracy
of the representations and warranties of Borrower contained in Section 5 of this
Agreement, (ii) the absence of any Defaults or Events of Default, and (iii) that
after giving effect to the incurrence of Indebtedness under this Agreement and
the other transactions contemplated by this Agreement, Borrower is Solvent;

(g) Agent shall have completed its updated business, legal, and collateral due
diligence, including a review of the legal structure of Borrower, HTGC and their
Affiliates, a collateral audit and review of the books and records of Borrower
and HTGC and any of their Affiliates with business operations similar to those
of Borrower, a review of their collateral valuation methods, verification of
each of such Person’s representations and warranties to the Lender Group, and
verification of third-party service providers, in each case, the results of
which shall be satisfactory to Agent;

(h) Agent shall have received completed reference checks with respect to HTGC,
Borrower, Manuel A. Henriquez, Robert Lake, and Andrew Olson, the results of
which are satisfactory to Agent in its sole discretion;

 

-48-



--------------------------------------------------------------------------------

(i) Borrower shall pay all Lender Group Expenses incurred in connection with the
transactions evidenced by this Agreement;

(j) with respect to each Eligible Note Receivable as of the making of the
initial Advance, Agent or the Collateral Custodian (if one has been appointed)
shall be in possession of all of the Required Asset Documents;

(k) Agent shall have received and approved Borrower’s Required Procedures, which
Borrower’s Required Procedures shall be consistent with those previously
represented to Agent and shall be acceptable to Agent in its sole discretion;

(l) Agent shall have received evidence satisfactory to Agent either that any
Person having a Lien (except for Permitted Liens, if any) with respect to the
assets of Borrower shall have released such Lien or that such Lien shall be
automatically terminated upon the funding of the Advances to be made on the
Closing Date;

(m) Borrower and HTGC shall have received all licenses, approvals or evidence of
other actions required by any Governmental Authority in connection with the
execution and delivery by Borrower or HTGC of the Loan Documents or with the
consummation of the transactions contemplated thereby;

(n) Agent shall have received satisfactory evidence that as of the Closing Date
and after giving effect to the initial Advance and the continuation of all
“Advances” outstanding under the Original Loan Agreement immediately before the
effectiveness of this Agreement as Advances hereunder, (i) Borrower, on a
consolidated basis with its Subsidiaries, has a sum of (A) Tangible Net Worth,
plus (B) Subordinated Debt, of not less than the sum of (I) the lesser of
(x) the sum of the outstanding principal amounts of Borrower’s three largest
Notes Receivable, and (y) $25,000,000, plus (II) any positive amount of
cumulative capital contributions made to Borrower from and after the Closing
Date, and (ii) HTGC, on a consolidated basis with its Subsidiaries, has a sum of
(A) Tangible Net Worth, plus (B) Subordinated Debt, of not less than the sum of
(I) $500,000,000, plus (II) ninety percent (90%) of the cumulative amount of
equity raised by HTGC after June 30, 2014;

(o) Agent’s counsel shall have received and reviewed all standard documentation
evidencing, governing, securing and guaranteeing Notes Receivable, and been
satisfied such documentation provides Borrower and Agent with appropriate rights
and remedies to enforce any necessary collection actions with respect to such
Notes Receivable; and

(p) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

3.2 Conditions Subsequent to the Initial Extension of Credit.     The obligation
of the Lender Group (or any member thereof) to continue to make Advances (or
otherwise extend credit hereunder) is subject to the fulfillment, on or before
the date applicable thereto, of each of the following conditions subsequent (any
failure by Borrower to satisfy or cause the satisfaction of each of such
conditions subsequent constituting an Event of Default):

 

-49-



--------------------------------------------------------------------------------

(a) [RESERVED]

3.3 Conditions Precedent to all Extensions of Credit.     The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder at any time
(or to extend any other credit hereunder), including the initial Advance, shall
be subject to the following conditions precedent:

(a) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

(c) no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such
Advance shall have been issued and remain in force by any Governmental Authority
against Borrower, Agent, any Lender, or any of their respective Affiliates;

(d) no Material Adverse Change shall have occurred,

(e) on or before the day preceding the date of such Advance, Borrower shall have
delivered to Agent or Collateral Custodian (if one has been appointed) pursuant
to this Agreement and the Sale and Servicing Agreement, with respect to each
Note Receivable to be acquired or funded with any portion of such Advance, the
originals of each of the Required Asset Documents; and

(f) Agent shall have received a current Borrowing Base Certificate.

3.4 Term.     This Agreement shall continue in full force and effect for a term
commencing on the Closing Date and ending one year after the Amortization
Commencement Date (the “Maturity Date”). The foregoing notwithstanding, the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.

3.5 Effect of Termination.     On the Maturity Date or earlier termination of
this Agreement in accordance with its terms, all of the Obligations immediately
shall become due and payable without notice or demand and Borrower shall be
required to repay all of the Obligations in full. No termination of this
Agreement, however, shall relieve or discharge Borrower or its Subsidiaries, or
HTGC, of their respective duties, Obligations, or covenants hereunder or under
any other Loan Documents and the Agent’s Liens in the Collateral shall remain in
effect until all Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit hereunder have been terminated. When
this Agreement has been terminated and all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrower’s sole
expense, execute and deliver, or authorize the filing of, any termination

 

-50-



--------------------------------------------------------------------------------

statements, lien releases, mortgage releases, re-assignments of trademarks,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, the Agent’s Liens and all notices of security
interests and liens previously filed by Agent with respect to the Obligations.

3.6 Early Termination by Borrower.     Borrower has the option, at any time upon
ninety (90) days prior written notice to Agent, to terminate this Agreement by
repaying to Agent all of the Obligations in full. If Borrower has sent a notice
of termination pursuant to the provisions of this Section 3.6, then the
Commitments shall terminate and Borrower shall be obligated to repay the
Obligations in full, on the date set forth as the date of termination of this
Agreement in such notice. In the event of the termination of this Agreement and
repayment of the Obligations at any time prior to the Maturity Date, for any
other reason, including (a) termination upon the election of the Required
Lenders to terminate after the occurrence and during the continuation of an
Event of Default, (b) foreclosure by Agent or Lenders and sale of Collateral,
(c) sale of the Collateral in any Insolvency Proceeding of Borrower, or
(d) restructure, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding of Borrower, then, in
view of the impracticability and extreme difficulty of ascertaining the actual
amount of damages to the Lender Group or profits lost by the Lender Group as a
result of such early termination, and by mutual agreement of the parties as to a
reasonable estimation and calculation of the lost profits or damages of the
Lender Group, Borrower shall pay to Agent, in cash, for the ratable benefit of
Lenders, the Applicable Prepayment Premium, if any, determined as of such date.
For purposes of this Agreement, “Applicable Prepayment Premium” means, as of any
date of determination, an amount equal to (a) during the period starting on the
Closing Date and ending on July 31, 2015, three percent (3.00%) multiplied by
the Maximum Revolver Amount on such date, (b) during the period starting on
August 1, 2015 and ending on July 31, 2016, two percent (2.00%) multiplied by
the Maximum Revolver Amount on such date, (c) during the period starting on
August 1, 2016 and ending on January 31, 2017, one percent (1.00%) multiplied by
the Maximum Revolver Amount on such date, and (d) thereafter, zero dollars
($0.00).

 

4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest.     Borrower hereby grants to Agent, for the
benefit of the Lender Group and the Bank Product Providers, a continuing
security interest in all of Borrower’s right, title, and interest in all
currently existing and hereafter acquired or arising Borrower Collateral in
order to secure prompt repayment of any and all of the Obligations in accordance
with the terms and conditions of the Loan Documents and in order to secure
prompt performance by Borrower of each of its covenants and duties under the
Loan Documents. The Agent’s Liens in and to the Borrower Collateral shall attach
to all Borrower Collateral without further act on the part of Agent or Borrower.
Anything contained in this Agreement or any other Loan Document to the contrary
notwithstanding, except for Permitted Dispositions, Borrower and its
Subsidiaries have no authority, express or implied, to dispose of any item or
portion of the Collateral.

4.2 Negotiable Collateral.     In the event that any Borrower Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral other
than Notes Receivable

 

-51-



--------------------------------------------------------------------------------

previously delivered to and being held by the Agent or a Collateral Custodian
(if one has been appointed), and if and to the extent that Agent determines that
perfection or priority of Agent’s security interest is dependent on or enhanced
by possession, Borrower, promptly upon the request of Agent, shall endorse and
deliver physical possession of such Negotiable Collateral and all agreements and
documents related thereto to Agent. All Notes Receivable shall be delivered to
Agent or a Collateral Custodian (if one has been appointed) pursuant to this
Agreement and the Sale and Servicing Agreement to hold for the benefit of Agent
and Lenders, duly endorsed in blank or as follows on the back of the signature
page thereof or on a separate allonge affixed thereto:

“Pay to the Order of Wells Fargo Capital Finance, LLC, as Agent, without
recourse

 

HERCULES FUNDING II LLC By:

 

Name: Its: [Authorized Person].”

4.3 Collection of Accounts, General Intangibles, and Negotiable Collateral.
    At any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify Account Debtors of Borrower
and makers of Notes Receivable that the Accounts, Notes Receivable, chattel
paper, or General Intangibles have been assigned to Agent or that Agent has a
security interest therein, (b) cause a replacement servicer to take possession
of, and collect, Borrower’s Accounts, or (c) collect Borrower’s Accounts, Notes
Receivable, chattel paper, or General Intangibles directly and charge the
collection costs and expenses to the Loan Account. Borrower agrees that it will
hold in trust for the Lender Group, as the Lender Group’s trustee, any of its or
its Subsidiaries’ Collections that it receives and immediately will deliver such
Collections to Servicer pursuant to the Sale and Servicing Agreement or, at the
request of Agent, to Agent or a Cash Management Bank, in each case in their
original form as received by Borrower or its Subsidiaries.

4.4 Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.

(a) Borrower authorizes Agent to file any financing statement necessary or
desirable to effectuate the transactions contemplated by the Loan Documents, and
any continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of Borrower where permitted by applicable
law. Borrower hereby ratifies the filing of any financing statement filed
without the signature of Borrower prior to the date hereof.

(b) If Borrower or its Subsidiaries acquire any commercial tort claims after the
date hereof, Borrower shall promptly (but in any event within three (3) Business
Days after such acquisition) deliver to Agent a written description of such
commercial tort claim and shall deliver a written agreement, in form and
substance satisfactory to Agent, pursuant to which Borrower or its Subsidiary,
as applicable, shall grant a perfected security interest in all of its right,
title and interest in and to such commercial tort claim to Agent, as security
for the Obligations (a “Commercial Tort Claim Assignment”).

 

-52-



--------------------------------------------------------------------------------

(c) At any time upon the request of Agent, Borrower shall execute or deliver to
Agent, and shall cause its Subsidiaries to execute or deliver to Agent, any and
all fixture filings, security agreements, pledges, assignments, Commercial Tort
Claim Assignments, endorsements of certificates of title, and all other
documents (collectively, the “Additional Documents”) that Agent may request in
its Permitted Discretion, in form and substance satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect the Agent’s Liens
in the assets of Borrower and its Subsidiaries (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal), to create and
perfect Liens in favor of Agent in any owned Real Property acquired after the
Original Closing Date, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents. To the maximum extent
permitted by applicable law, Borrower authorizes Agent to execute any such
Additional Documents in Borrower’s name and authorizes Agent to file such
executed Additional Documents in any appropriate filing office. In addition, on
such periodic basis as Agent shall require, Borrower shall (i) provide Agent
with a report of all new material patentable, copyrightable, or trademarkable
materials acquired or generated by Borrower or its Subsidiaries during the prior
period, (ii) cause all material patents, copyrights, and trademarks acquired or
generated by Borrower or its Subsidiaries that are not already the subject of a
registration with the appropriate filing office (or an application therefor
diligently prosecuted) to be registered with such appropriate filing office in a
manner sufficient to impart constructive notice of Borrower’s or the applicable
Subsidiary’s ownership thereof, and (iii) cause to be prepared, executed, and
delivered to Agent supplemental schedules to the applicable Loan Documents to
identify such patents, copyrights, and trademarks as being subject to the
security interests created thereunder; provided, however, that neither Borrower
nor any of its Subsidiaries shall register with the U.S. Copyright Office any
unregistered copyrights (whether in existence on the Original Closing Date or
thereafter acquired, arising, or developed) unless (i) the Borrower provides
Agent with written notice of its intent to register such copyrights not less
than 30 days prior to the date of the proposed registration, and (ii) prior to
such registration, the applicable Person executes and delivers to Agent a
copyright security agreement in form and substance satisfactory to Agent,
supplemental schedules to any existing copyright security agreement, or such
other documentation as Agent reasonably deems necessary in order to perfect and
continue perfected Agent’s Liens on such copyrights following such registration.

(d) Borrower hereby assigns to Agent any and all rights of Borrower to access
any and all storage facilities where any Collateral or information relating to
Collateral may be stored and Borrower hereby authorizes Agent, at any time after
the occurrence and during the continuation of an Event of Default, to enter upon
any such storage facilities and remove any contents thereof in connection with
Agent’s exercise of its remedies hereunder.

4.5 Power of Attorney.     Borrower hereby irrevocably makes, constitutes, and
appoints Agent (and any of Agent’s officers, employees, or agents designated by
Agent) as Borrower’s true and lawful attorney, with power to (a) if Borrower
refuses to, or fails timely to execute and deliver any of the documents
described in Section 4.4, sign the name of Borrower on any of the documents
described in Section 4.4, (b) at any time that an Event of Default has occurred
and is continuing, sign Borrower’s name on any invoice or bill of lading
relating to the

 

-53-



--------------------------------------------------------------------------------

Collateral, drafts against Account Debtors, or notices to Account Debtors,
(c) send requests or make telephone inquiries for verification of Borrower’s or
its Subsidiaries’ Accounts or Notes Receivable, (d) endorse Borrower’s name on
any of its payment items (including all of its Collections) that may come into
the Lender Group’s possession, (e) at any time that an Event of Default has
occurred and is continuing, make, settle, and adjust all claims under Borrower’s
policies of insurance and make all determinations and decisions with respect to
such policies of insurance, and (f) at any time that an Event of Default has
occurred and is continuing, settle and adjust disputes and claims respecting
Borrower’s or its Subsidiaries’ Accounts, Notes Receivable, chattel paper, or
General Intangibles directly with Account Debtors or makers of Notes Receivable,
for amounts and upon terms that Agent determines to be reasonable, in Agent’s
Permitted Discretion, and Agent may cause to be executed and delivered any
documents and releases that Agent determines to be necessary. The appointment of
Agent as Borrower’s attorney, and each and every one of its rights and powers,
being coupled with an interest, is irrevocable until all of the Obligations have
been fully and finally repaid and performed and the Lender Group’s obligations
to extend credit hereunder are terminated.

4.6 Right to Inspect and Verify.     Agent (through any of its officers,
employees, or agents) shall have the right, from time to time hereafter (i) to
inspect the Books and make copies or abstracts thereof, (ii) to communicate
directly with any and all Account Debtors and makers of Notes Receivable to
verify the existence and terms thereof (provided, that so long as no Event of
Default has occurred and is continuing, Agent shall notify Borrower prior to
communicating directly with an Account Debtor or maker of Notes Receivable), and
(iii) to check, test, and appraise the Collateral, or any portion thereof, in
order to verify Borrower’s and its Subsidiaries’ financial condition or the
amount, quality, value, condition of, or any other matter relating to, the
Collateral; and Borrower shall permit any designated representative of Agent to
visit and inspect any of the properties of the Borrower to inspect and to
discuss its finances and properties and Collateral, upon reasonable notice and
at such reasonable times during normal business hours.

4.7 Control Agreements.     Borrower agrees that it will and will cause its
Subsidiaries to take any or all reasonable steps in order for Agent to obtain
control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the
Code with respect to all of its or their Securities Accounts, Deposit Accounts,
electronic chattel paper, Investment Property, and letter-of-credit rights. Upon
the occurrence and during the continuance of an Event of Default, Agent may
notify any bank or securities intermediary to liquidate the applicable Deposit
Account or Securities Account or any related Investment Property maintained or
held thereby and remit the proceeds thereof to Agent’s Account.

4.8 Servicing of Notes Receivable.     Until such time as Agent shall notify the
Borrower of the revocation of such right after the occurrence and during the
continuation of an Event of Default, the Borrower (a) shall, at its own expense
(including through the application of available funds pursuant to
Section 2.3(b)), cause the Servicer to service all of the Notes Receivable,
including, without limitation, (i) the billing, posting and maintaining complete
records applicable thereto, and (ii) taking of such action with respect to the
Notes Receivable as the Borrower may deem advisable, and (b) may grant, in the
ordinary course of business, to any maker of a Note Receivable, any adjustment
to which such maker may be lawfully entitled, and may take such other actions
relating to the settling of any such maker’s claims as may be commercially
reasonable, but in each case in accordance with Borrower’s Required Procedures.

 

-54-



--------------------------------------------------------------------------------

Agent may, at its option, at any time or from time to time, after the occurrence
and during the continuation of an Event of Default hereunder, revoke the
collection and servicing rights given to Borrower herein by giving notice to
Borrower in accordance with the terms of the Sale and Servicing Agreement.

4.9 Release of Notes Receivable.

(a) When a Note Receivable that is in the possession of Agent or the Collateral
Custodian is repaid in its entirety, Agent shall return or shall authorize the
Collateral Custodian to return such Note Receivable to Borrower to facilitate
its payment and Agent shall release Agent’s Liens in such Note Receivable
promptly upon receipt of the final payment relating to such Note Receivable.

(b) When a Note Receivable is sold by Borrower in accordance with the terms of
this Agreement, Agent shall release Agent’s Liens in such Note Receivable and if
such Note Receivable is in the possession of Agent or the Collateral Custodian,
Agent shall transfer or shall authorize the Collateral Custodian to transfer
such Note Receivable to the purchaser thereof or as otherwise directed by such
purchaser against payment of the agreed amount therefor.

(c) In the event Borrower’s collateral assignment to Agent of any mortgage and
loan documents relating to a Note Receivable has been recorded and such Note
Receivable is (i) repaid in its entirety, (ii) sold by Borrower in accordance
with the terms of this Agreement or (iii) in default and Borrower is commencing
foreclosure proceedings against the Note Receivable Collateral securing such
Note Receivable, then Agent shall, at Borrower’s sole expense, execute a
reassignment or release of such mortgage and loan documents for the benefit of
Borrower on forms prepared by Borrower and reasonably acceptable to Agent.

 

5. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects, as of the date hereof,
and shall be true, correct, and complete, in all material respects, as of the
Closing Date, and as of the date of the making of each Advance (or other
extension of credit) made thereafter, as though made on and as of the date of
such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

5.1 No Encumbrances.     Borrower and its Subsidiaries have good and
indefeasible title to, or a valid leasehold interest in, their personal property
assets and good and marketable title to, or a valid leasehold interest in, their
Real Property, in each case, free and clear of Liens except for Permitted Liens.

5.2 Eligible Notes Receivables.     As to each Note Receivable that is
identified by Borrower as an Eligible Note Receivable in the most recent
Borrowing Base Certificate submitted to Agent, as of the date of such
certificate: (a) such Note Receivable is a bona fide existing payment obligation
of the maker of such Note Receivable created in the ordinary course of
Borrower’s business, (b) such Note Receivable has transferred by sale or
contribution to, and

 

-55-



--------------------------------------------------------------------------------

is now owed to Borrower without any known defenses, disputes, offsets,
counterclaims, or rights of cancellation, (c) such Note Receivable is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth in the definition of Eligible Notes Receivable, (d) the original amount
of, the unpaid balance of, and the amount and dates of payments on such Note
Receivable shown on the Books of Borrower and in the schedules of same delivered
to Agent are true and correct, (e) Borrower has no knowledge of any fact which
is reasonably likely to impair the validity or collectability of such Note
Receivable, (f) such Note Receivable is subject to a first-priority or
second-priority security interest, as applicable, in favor of Agent, (g) such
Note Receivable and all collateral therefor complies with all applicable laws,
and (h) since delivery to Agent, such Note Receivable has not been amended nor
any requirements relating thereto waived without the prior written consent of
Agent, other than an extension or modification in accordance with Borrower’s
Required Procedures then in effect.

5.3 Equipment.     All of the Equipment of Borrower and its Subsidiaries is used
or held for use in their business and is fit for such purposes.

5.4 Location of Collateral.     The Borrower Collateral (other than the
Collateral in the possession of Agent or Collateral Custodian) is not stored
with a bailee, warehouseman, or similar party and is located only at, or
in-transit between, the locations identified on Schedule 5.4 (as such Schedule
may be updated pursuant to Section 6.9); provided, that loan files that do not
include original promissory notes, Lien instruments, or assignments of Lien
instruments may be stored, from time to time, with Servicer or in a public
warehouse, access to which has been assigned by Borrower to Agent.

5.5 Records.     Borrower keeps complete, correct and accurate records of the
Notes Receivable owned by Borrower and all payments thereon.

5.6 State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims.

(a) The jurisdiction of organization of HTGC, Borrower and each of their
respective Subsidiaries is set forth on Schedule 5.6(a).

(b) The chief executive office of HTGC, Borrower and each of their respective
Subsidiaries is located at the address indicated on Schedule 5.6(b) (as such
Schedule may be updated pursuant to Section 6.9).

(c) The organizational identification numbers and federal employer
identification numbers, if any, of HTGC, Borrower and each of their respective
Subsidiaries are identified on Schedule 5.6(c).

(d) As of the Closing Date, Borrower and its Subsidiaries do not hold any
commercial tort claims, except as set forth on Schedule 5.6(d).

5.7 Due Organization and Qualification; Subsidiaries.

 

-56-



--------------------------------------------------------------------------------

(a) Borrower is duly organized and existing and in good standing under the laws
of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Change.

(b) Set forth on Schedule 5.7(b), is a complete and accurate description of the
authorized capital Stock of each of HTGC and Borrower, by class, and, as of the
Closing Date, a description of the interests of each such class that are issued
and outstanding. Other than as described on Schedule 5.7(b), there are no
subscriptions, options, warrants, or calls relating to any capital Stock of
Borrower, including any right of conversion or exchange under any outstanding
security or other instrument. Borrower is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its capital Stock or any security convertible into or exchangeable for
any of its capital Stock.

(c) Set forth on Schedule 5.7(c), is a complete and accurate list of HTGC’s and
Borrower’s direct and indirect Subsidiaries, showing: (i) the jurisdiction of
their organization, (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by HTGC or Borrower. All of the outstanding capital Stock of each
such Subsidiary has been validly issued and is fully paid and non-assessable.

(d) Except as set forth on Schedule 5.7(c), there are no subscriptions, options,
warrants, or calls relating to any shares of capital Stock of a Subsidiary of
Borrower, including any right of conversion or exchange under any outstanding
security or other instrument. Neither Borrower nor any of its Subsidiaries is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of capital Stock of a Subsidiary of such Person or
any security convertible into or exchangeable for any such capital Stock.

5.8 Due Authorization; No Conflict.

(a) The execution, delivery, and performance by Borrower of this Agreement and
the other Loan Documents to which it is a party have been duly authorized by all
necessary action on the part of Borrower.

(b) The execution, delivery, and performance by Borrower of this Agreement and
the other Loan Documents to which it is a party do not and will not (i) violate
any provision of federal, state, or local law or regulation applicable to
Borrower, the Governing Documents of Borrower, or any order, judgment, or decree
of any court or other Governmental Authority binding on Borrower, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of Borrower,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of Borrower, other than under this
Agreement and the other Loan Documents, or (iv) require any approval of the
holders of Borrower’s Stock or any approval or consent of any Person under any
material contractual obligation of Borrower, other than consents or approvals
that have been obtained and that are still in force and effect.

 

-57-



--------------------------------------------------------------------------------

(c) Other than the filing of financing statements, the execution, delivery, and
performance by Borrower of this Agreement and the other Loan Documents to which
Borrower is a party do not and will not require any registration with, consent,
or approval of, or notice to, or other action with or by, any Governmental
Authority or other Person, other than consents or approvals that have been
obtained and that are still in force and effect.

(d) This Agreement and the other Loan Documents to which Borrower is a party,
and all other documents contemplated hereby and thereby, when executed and
delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

(e) The Agent’s Liens are validly created, perfected, and first priority Liens,
subject only to Permitted Liens.

5.9 Litigation.     Other than those matters disclosed on Schedule 5.9,
(a) there are no actions, suits, or proceedings pending or, to the best
knowledge of Borrower, threatened, against Borrower or any of its Subsidiaries,
and (b) there are no actions, suits, or proceedings pending or, to the best
knowledge of Borrower, threatened, against HTGC that could reasonably be
expected to result in a Material Adverse Change.

5.10 No Material Adverse Change.     All financial statements relating to HTGC,
Borrower and their respective Subsidiaries that have been delivered by HTGC or
Borrower to the Lender Group have been prepared in accordance with GAAP (except,
in the case of unaudited financial statements, for the lack of footnotes and
being subject to year-end audit adjustments) and present fairly in all material
respects, the financial condition of HTGC, Borrower, and their respective
Subsidiaries as of the date thereof and results of operations for the period
then ended. There has not been a Material Adverse Change with respect to HTGC,
Borrower or their respective Subsidiaries since the date of the latest financial
statements submitted to the Lender Group on or before the Closing Date.

5.11 Fraudulent Transfer.

(a) Each of Borrower and each of its Subsidiaries is Solvent.

(b) No transfer of property is being made by Borrower or its Subsidiaries and no
obligation is being incurred by Borrower or its Subsidiaries in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
Borrower or its Subsidiaries.

5.12 Employee Benefits.     None of Borrower, any of its Subsidiaries, or any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.

5.13 Environmental Condition.     Except as set forth on Schedule 5.13, (a) to
Borrower’s knowledge, none of Borrower’s or its Subsidiaries’ properties or
assets has ever been used by Borrower, its Subsidiaries or by previous owners or
operators in the disposal of, or to produce, store, handle, treat, release, or
transport, any Hazardous Materials, where such use,

 

-58-



--------------------------------------------------------------------------------

production, storage, handling, treatment, release or transport was in violation,
in any material respect, of any applicable Environmental Law, (b) to Borrower’s
knowledge, none of Borrower’s or its Subsidiaries’ properties or assets has ever
been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) neither Borrower
nor any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by Borrower or its Subsidiaries, and (d) neither Borrower nor its
Subsidiaries has received a summons, citation, notice, or directive from the
United States Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission by Borrower or its
Subsidiaries resulting in the releasing or disposing of Hazardous Materials into
the environment.

5.14 Brokerage Fees.     Neither Borrower nor any of its Affiliates has utilized
the services of any broker or finder in connection with Borrower’s obtaining
financing from the Lender Group under this Agreement, and any brokerage
commission or finders fee payable in connection herewith shall be the sole
responsibility of Borrower or its Affiliates.

5.15 Intellectual Property.     Borrower and its Subsidiaries own, or hold
licenses in, all trademarks, trade names, copyrights, patents, patent rights,
and licenses that are necessary to the conduct of its business as currently
conducted, and attached hereto as Schedule 5.15 (as updated from time to time)
is a true, correct, and complete listing of all material patents, patent
applications, trademarks, trademark applications, copyrights, and copyright
registrations as to which Borrower or one of its Subsidiaries is the owner or is
an exclusive licensee, other than shrink wrap and other similar licenses
generally available to the public.

5.16 Leases.     Borrower and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and all of such leases are valid and
subsisting and no material default by Borrower or its Subsidiaries exists under
any of them.

5.17 Deposit Accounts and Securities Accounts.     Set forth on Schedule 5.17 is
a listing of all of Borrower’s and its Subsidiaries’ Deposit Accounts and,
Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

5.18 Complete Disclosure.     All factual information (taken as a whole)
furnished by or on behalf of HTGC, Borrower or their respective Subsidiaries in
writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement, the other Loan Documents, or any transaction
contemplated herein or therein is, and all other such factual information (taken
as a whole) hereafter furnished by or on behalf of HTGC, Borrower or their
respective in writing to Agent or any Lender will be, true and accurate, in all
material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. As of the date on which any Projections are delivered to Agent, such
Projections represent Borrower’s good faith

 

-59-



--------------------------------------------------------------------------------

estimate of its and its Subsidiaries’ future performance for the periods covered
thereby based upon reasonable assumptions when made; provided, however, that the
parties acknowledge that the Projections are merely estimates and that there is
no guarantee that Borrower will achieve the results forecast in the Projections.

5.19 Indebtedness.     Set forth on Schedule 5.19 is a true and complete list of
all Indebtedness of Borrower and its Subsidiaries outstanding immediately prior
to the Closing Date that is to remain outstanding after the Closing Date and
such Schedule accurately reflects the aggregate principal amount of such
Indebtedness and describes the principal terms thereof.

5.20 Compliance.     The standard forms and documents evidencing and executed in
connection with Notes Receivable and all actions and transactions by Borrower in
connection therewith comply in all material respects with all applicable laws.
Such standard forms and documents are commensurate with forms and documentation
used by prudent lenders in the same or similar circumstances as Borrower, and,
without limiting the foregoing, are sufficient to create valid, binding and
enforceable obligations of each Account Debtor named therein.

5.21 Servicing.     Borrower has entered into the Sale and Servicing Agreement,
pursuant to which Borrower has engaged HTGC, as the initial Servicer and as
Borrower’s agent, to monitor, manage, enforce and collect the Notes Receivables
and disburse Collections in respect thereof as provided by the Sale and
Servicing Agreement, subject to this Agreement. HTGC has, and any replacement
Servicer proposed by Borrower will have, the requisite knowledge, experience,
expertise and capacity to service the Notes Receivables.

5.22 Permits, Licenses, Etc..     Each of Borrower and HTGC has, and is in
compliance in all material respects with, all permits, licenses, authorizations,
approvals, entitlements and accreditations required for such Person lawfully to
own, lease, manage or operate, or to acquire, each business and the Real
Property currently owned, leased, managed or operated, or to be acquired, by
such Person, except for such permits, licenses, authorizations, approvals,
entitlements and accreditations the absence of which could not reasonably be
expected to result in a Material Adverse Change. To Borrower’s knowledge, no
condition exists or event has occurred which, in itself or with the giving of
notice or lapse of time or both, would result in the suspension, revocation,
impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, the loss of which could
reasonably be expected to result in a Material Adverse Change, and, to
Borrower’s knowledge, there is no claim that any thereof is not in full force
and effect. Schedule 5.22 lists all of the licenses, franchises, approvals or
consents of any Governmental Authority or other Person that is required for
Borrower to conduct its business as currently conducted or proposed to be
conducted except for such licenses, franchises, approvals, or consents the
absence of which could not reasonably be expected to result in a Material
Adverse Change.

5.23 Margin Stock.     Borrower is not and will not be engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulations T, U or X of the Board of Governors of the
Federal Reserve System), and no proceeds of any Advance will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

 

-60-



--------------------------------------------------------------------------------

5.24 Holding Company and Investment Company Acts.     Borrower is not an
“investment company” or “promoter” of, or “principal underwriter” of or for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended.

 

6. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, from and after the Closing Date and until
termination of all of the Commitments and payment in full of the Obligations,
Borrower shall and shall cause each of its Subsidiaries to do all of the
following:

6.1 Accounting System.     Maintain a system of accounting that enables Servicer
to produce financial statements in accordance with GAAP and maintain records
pertaining to the Collateral that contain information as from time to time
reasonably may be requested by Agent. Borrower also shall keep a reporting
system that shows all additions, fees, payments, claims, and write-downs with
respect to the Notes Receivable.

6.2 Collateral Reporting.     Provide or cause Servicer to provide Agent (and if
so requested by Agent, with copies for each Lender) with the following documents
at the following times in form satisfactory to Agent:

 

Daily (a) notice of all claims, offsets, or disputes asserted by Account Debtors
with respect to any of Borrower’s Notes Receivables; Date of each Advance and at
least monthly (not later than the 10th day of each month) (b) a Borrowing Base
Certificate which includes (i) a detailed calculation of the Borrowing Base as
of the date of the requested Advance, and (ii) detail regarding Notes
Receivables that are not Eligible Notes Receivables; Monthly (not later than the
10th day of each month), calculated or determined as of the last day of the
preceding month

(c) a detailed aging, by total, of the Notes Receivables of Borrower, together
with a reconciliation to the detailed calculation of the Borrowing Base most
recently provided to Agent,

 

(d) Collateral reports specifying (i) the current unpaid principal balance of
each Note Receivable, (ii) current committed amount with respect to each Note
Receivable, (iii) current payment status of each Note Receivable, and (iv) brief
description of collateral for each Note Receivable, with additional detail
showing additions to and deletions from the Collateral,

(e) a summary aging by Account Debtor of all Notes Receivable of Borrower,
including delinquency and past-due reports and indication of any litigation or
foreclosure action, (f) a summary report of categories of non-Eligible Notes
Receivable for the month most recently ended, (g) Borrower’s credit watch list,
Upon request by Agent (h) a summary aging, by vendor, of HTGC’s and its
Subsidiaries’ accounts payable and any book overdraft, and (i) such other
reports as to the Collateral, or the financial condition of Borrower and its
Subsidiaries, as Agent may request.

 

-61-



--------------------------------------------------------------------------------

In connection with the foregoing reports, (i) Borrower shall maintain and
utilize accounting and reporting systems reasonably acceptable to Agent, (ii) if
requested by Agent, Borrower agrees to cooperate fully with Agent to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above, (iii) if requested by
Agent, Borrower shall use Agent’s electronic reporting system for all reporting
of the foregoing information to Agent, and (iv) to the extent required by Agent,
an Authorized Person or other representative acceptable to Agent will meet with
Agent from time to time as requested by Agent to review and discuss all Notes
Receivable then owned by Borrower.

6.3 Financial Statements, Reports, Certificates.     Deliver to Agent, with
copies to each Lender:

(a) as soon as available, but in any event within thirty (30) days after the end
of each fiscal month of Borrower,

(i) an unaudited consolidated balance sheet, income statement and statement of
cash flow (if applicable) covering such Person’s and its Subsidiaries’
operations during such period and the year-to-date period ending thereon, in
each case setting forth in comparative form the figures for the corresponding
periods in the prior year, in form acceptable to Agent, and

(ii) a Compliance Certificate demonstrating in reasonable detail (A) Borrower’s
compliance at the end of such period with the applicable financial and portfolio
covenants contained in Sections 7.16 and 7.17 that are measured on a monthly
basis, and (B) HTGC’s compliance at the end of such period with the minimum
portfolio funding liquidity covenant contained in Sections 7.16(f);

(b) as soon as available, but in any event within forty-five (45) days after the
end of each fiscal quarter of Borrower and HTGC,

(i) an unaudited consolidated and consolidating balance sheet, income statement
and statement of cash flow covering HTGC’s and its Subsidiaries’ operations
during such period and the year-to-date period ending thereon, in each case
setting forth in comparative form the figures for the corresponding periods in
the prior year, in form acceptable to Agent; provided, that the availability via
EDGAR, or any successor system of the SEC, of the financial statements in HTGC’s
applicable quarterly report on Form 10-Q shall be deemed delivery to Agent of
the financial statements required to be delivered pursuant to this clause
(b)(i), on the date such documents are made so available, and

(ii) a Compliance Certificate demonstrating in reasonable detail Borrower’s and
HTGC’s compliance at the end of such period with the applicable financial and
portfolio covenants contained in Sections 7.16 and 7.17 that are measured on a
quarterly basis;

 

-62-



--------------------------------------------------------------------------------

(c) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Borrower and HTGC,

(i) consolidated financial statements of HTGC and its Subsidiaries for such
fiscal year, audited by PricewaterhouseCoopers LLP or other independent
certified public accountants reasonably acceptable to Agent and certified,
without any qualifications (including any (A) “going concern” or like
qualification or exception, (B) qualification or exception as to the scope of
such audit, or (C) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Sections 7.16 or
7.17), by such accountants to have been prepared in accordance with GAAP (such
audited financial statements to include a balance sheet, income statement, and
statement of cash flow and, if prepared, such accountants’ letter to
management); provided, that the availability via EDGAR, or any successor system
of the SEC, of the financial statements in HTGC’s annual report on Form 10-K
shall be deemed delivery to Agent of the financial statements required to be
delivered pursuant to this clause (c)(i), on the date such documents are made so
available, and

(ii) a Compliance Certificate demonstrating in reasonable detail Borrower’s and
HTGC’s compliance at the end of such period with the applicable financial and
portfolio covenants contained in Sections 7.16 and 7.17;

(d) as soon as available, but in any event not less than thirty (30) days prior
to the commencement of each fiscal year of Borrower and HTGC, copies of
Projections for Borrower and HTGC that have been provided to the Board of
Directors of Borrower or HTGC for the forthcoming fiscal year, certified by the
chief financial officer of Borrower and the chief financial officer of HTGC, as
applicable, as being such officer’s good faith estimate of the financial
performance of Borrower and HTGC during the period covered thereby,

(e) if requested by Agent, and if and when filed by Borrower or HTGC, copies of
Borrower’s or HTGC’s federal income tax returns, and any amendments thereto,
filed with the Internal Revenue Service,

(f) promptly notify Agent of the following regarding each Note Receivable and
Note Receivable Collateral which secures such Note Receivable:

(i) the occurrence of any event which may materially impair the prospect of
payment of such Note Receivable;

(ii) the sending by Servicer or Borrower of any notice of default, recordation
by Servicer or Borrower of any notice of foreclosure and the date of any
scheduled foreclosure sale thereon, or filing by Servicer or Borrower of any
lawsuit (including case number and court) on a Note Receivable or related Note
Receivable Collateral;

(iii) the consummation of any foreclosure sale or any deed or bill of sale in
lieu of foreclosure, retention of collateral in satisfaction of debt or similar

 

-63-



--------------------------------------------------------------------------------

transaction, and deliver to Agent true and complete copies of all documentation
executed in respect thereof (in the case of notices, postings and the like, and
in the case of deeds, bills of sale or retention of collateral transactions, all
documents related to consummation of such transaction or transfer of such
property); and

(iv) the receipt by Servicer or Borrower of a notice by any Person of (x) a
default with respect to any agreement evidencing or governing a Lien on any Note
Receivable Collateral or (y) any foreclosure sale with respect to any Note
Receivable Collateral;

(g) promptly, but in any event within five (5) days after Borrower has knowledge
of any event or condition that constitutes a Default or an Event of Default,
notice thereof and a statement of the curative action that Borrower proposes to
take with respect thereto,

(h) promptly after the commencement thereof, but in any event within five
(5) days after the service of process with respect thereto on HTGC, Borrower or
any of their respective Subsidiaries, notice of all actions, suits, or
proceedings brought by or against HTGC, Borrower or any of their respective
Subsidiaries before any Governmental Authority which, if determined adversely to
HTGC, Borrower or such Subsidiary, reasonably could be expected to result in a
Material Adverse Change, and

(i) upon the request of Agent, any other information reasonably requested
relating to the financial condition of HTGC, Borrower or any of their respective
Subsidiaries.

In addition, Borrower agrees to deliver financial statements prepared on both a
consolidated and consolidating basis to the extent required by this Section 6.3,
and agrees that Borrower will not have fiscal year different from that of HTGC
and that no Subsidiary of Borrower will have a fiscal year different from that
of Borrower. Borrower also agrees to cooperate with Agent to allow Agent to
(A) audit Borrower or its Subsidiaries, and HTGC, and (B) consult with its and
each such other Person’s independent certified public accountants if Agent
reasonably requests the right to do so. In such connection, Borrower authorizes,
and will cooperate with Agent to cause its Subsidiaries and HTGC to authorize,
its independent certified public accountants to communicate with Agent and to
release to Agent whatever financial information concerning such Person as Agent
reasonably may request.

6.4 Notices Regarding Collections Servicing Staff.     Provide Agent with notice
promptly (and in any case within two (2) Business Days) if any Authorized Person
of Borrower or HTGC ceases to continue to hold such position.

6.5 Collection of Notes Receivable.     (a) Subject to Section 4.8, to use or
cause Servicer to use commercially reasonable efforts, at Borrower’s sole cost
and expense (including through the application of available funds pursuant to
Section 2.3(b)) and in its own name, in accordance with industry standards and
applicable laws, to promptly and diligently collect and enforce payment of all
Notes Receivable to the extent that it is commercially reasonable to do so and
in a commercially reasonable manner, and defend and hold Lender harmless from
any and all loss, damage, penalty, fine or expense arising from such collection
or enforcement, (b) in accordance with the Borrower’s Required Procedures,
maintain at its chief executive office, and,

 

-64-



--------------------------------------------------------------------------------

upon the request of Lender, make available to Lender copies of its Notes
Receivable and all related documents and instruments, and all files, surveys,
certificates, correspondence, appraisals, computer programs, accounting records
and other information and data relating to the Collateral, and (c) permit Lender
or its representatives to discuss with Borrower’s officers or with appraisers
furnishing appraisals of property securing any Note Receivable the procedures
for preparation, review and retention of, and to review and obtain copies of,
such appraisals.

6.6 Maintenance of Properties.     Maintain and preserve all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply at all
times with the provisions of all material leases to which it is a party as
lessee so as to prevent any loss or forfeiture thereof or thereunder.

6.7 Taxes.     Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower,
its Subsidiaries or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest. Borrower will and will cause its Subsidiaries to make timely
payment or deposit of all tax payments and withholding taxes required of it and
them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, and local, state, and federal income taxes, and will, upon
request, furnish Agent with proof satisfactory to Agent indicating that Borrower
and its Subsidiaries have made such payments or deposits.

6.8 Insurance.

(a) At Borrower’s expense, maintain insurance respecting its and its
Subsidiaries’ assets wherever located covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses. Borrower also shall
maintain business interruption, and public liability insurance, as well as
insurance against fraud, larceny, embezzlement, and criminal misappropriation.
All such policies of insurance shall be in such amounts and with such insurance
companies as are reasonably satisfactory to Agent. Borrower shall deliver copies
of all such policies to Agent with an endorsement naming Agent as the sole loss
payee (under a satisfactory lender’s loss payable endorsement) or additional
insured, as appropriate. Each policy of insurance or endorsement shall contain a
clause requiring the insurer to give not less than 30 days prior written notice
to Agent in the event of cancellation of the policy for any reason whatsoever.
Borrower shall also ensure that Servicer maintains similar insurance coverages
for the benefit of Borrower under the Sale and Servicing Agreement.

(b) Borrower shall give Agent prompt notice of any loss covered by such
insurance. Agent shall have the exclusive right to adjust any losses claimed
under any such insurance policies in excess of $50,000 (or in any amount after
the occurrence and during the continuation of an Event of Default), without any
liability to Borrower whatsoever in respect of such adjustments. Any monies
received as payment for any loss under any insurance policy mentioned above
(other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
Agent to be applied at the option of the Required Lenders either to the
prepayment of the Obligations or shall be disbursed to Borrower under staged
payment terms reasonably satisfactory to the Required

 

-65-



--------------------------------------------------------------------------------

Lenders for application to the cost of repairs, replacements, or restorations.
Any such repairs, replacements, or restorations shall be effected with
reasonable promptness and shall be of a value at least equal to the value of the
items of property destroyed prior to such damage or destruction.

(c) Borrower will not and will not suffer or permit its Subsidiaries to take out
separate insurance concurrent in form or contributing in the event of loss with
that required to be maintained under this Section 6.8, unless Agent is included
thereon as an additional insured or loss payee under a lender’s loss payable
endorsement. Borrower promptly shall notify Agent whenever such separate
insurance is taken out, specifying the insurer thereunder and full particulars
as to the policies evidencing the same, and copies of such policies promptly
shall be provided to Agent.

6.9 Location of Collateral.     Keep the Collateral only at the locations
identified on Schedule 5.4, or at the Agent or at the Collateral Custodian in
the case of Notes Receivable, and maintain the chief executive offices of
Borrower and its Subsidiaries only at the locations identified on Schedule
5.6(b); provided, however, that Borrower may amend Schedules 5.4 and 5.6 so long
as such amendment occurs by written notice to Agent not less than thirty
(30) days prior to the date on which such Collateral is moved to such new
location or such chief executive office is relocated, so long as such new
location is within the continental United States, and so long as, at the time of
such written notification, Borrower provides to Agent a Collateral Access
Agreement with respect thereto.

6.10 Compliance with Laws.     Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.

6.11 Leases.     Pay when due all rents and other amounts payable under any
leases to which Borrower or any of its Subsidiaries is a party or by which
Borrower’s or any such its Subsidiaries’ properties and assets are bound, unless
such payments are the subject of a Permitted Protest.

6.12 Existence.     At all times preserve and keep in full force and effect
Borrower’s and its Subsidiaries’ valid existence and good standing and any
rights and franchises material to their businesses. Borrower acknowledges that
the Lender Group is entering into the Loan Documents in reliance upon Borrower’s
identity as a separate legal entity from each of its other Affiliates. From and
after the Closing Date, Borrower shall conduct its own business in its own name
and take all reasonable steps, including, without limitation, all steps that
Agent may from time to time reasonably request, to maintain Borrower’s identity
and existence as a separate legal entity and to make it manifest to third
parties that Borrower is an entity with assets and liabilities distinct from
those of its other Affiliates. Without limiting the generality of the foregoing
and in addition to the other covenants set forth herein, Borrower shall:

(a) unless in favor of Borrower with respect to the allocation of ordinary
course operating expenses, conduct all transactions with its other Affiliates
strictly on an arm’s-length basis and allocate all overhead expenses (including,
without limitation, telephone and other utility charges) for items shared
between such other Affiliates, and Borrower on the basis of actual use to the
extent practicable and, to the extent such allocation is not practicable, on a
basis reasonably related to actual use;

 

-66-



--------------------------------------------------------------------------------

(b) observe all corporate formalities as a distinct entity, and ensure that all
actions relating to the dissolution or liquidation of Borrower or the initiation
or participation in, acquiescence in, or consent to any bankruptcy, insolvency,
reorganization, or similar proceeding involving Borrower, are duly authorized by
unanimous vote of its directors;

(c) maintain Borrower’s Books separate from those of its other Affiliates and
otherwise readily identifiable as its own assets rather than assets of its other
Affiliates;

(d) except as herein specifically otherwise provided, not commingle funds or
other assets of Borrower with those of its other Affiliates and, except for the
Cash Management Accounts, not maintain bank accounts or other depository
accounts to which Borrower is an account party, into which Borrower makes
deposits or from which Borrower has the power to make withdrawals; and

(e) not permit Borrower to pay or finance any of its other Affiliates’ operating
expenses not properly allocable to Borrower.

6.13 Environmental.     (a) Keep any property either owned or operated by
Borrower or its Subsidiaries free of any Environmental Liens or post bonds or
other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply, in all material respects,
with Environmental Laws and provide to Agent documentation of such compliance
which Agent reasonably requests, (c) promptly notify Agent of any release of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries and take any Remedial Actions required
to abate said release or otherwise to come into compliance with applicable
Environmental Law, and (d) promptly, but in any event within 5 days of its
receipt thereof, provide Agent with written notice of any of the following:
(i) notice that an Environmental Lien has been filed against any of the real or
personal property of Borrower or its Subsidiaries, (ii) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against Borrower or its Subsidiaries, and (iii) notice of a violation, citation,
or other administrative order which reasonably could be expected to result in a
Material Adverse Change.

6.14 Disclosure Updates.     Promptly and in no event later than five
(5) Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to the Lender Group contained, at the
time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.

6.15 Formation of Subsidiaries.     Not form or acquire any Subsidiary of
Borrower on or after the Closing Date without the prior written consent of
Agent, and at the time that

 

-67-



--------------------------------------------------------------------------------

Borrower forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Closing Date with the prior written consent of the
Agent, Borrower shall, if and to the extent required by Agent, (a) cause such
new Subsidiary to provide to Agent a joinder to this Agreement, together with
such other security documents (including mortgages with respect to any Real
Property of such new Subsidiary), as well as appropriate financing statements
(and with respect to all property subject to a mortgage, fixture filings), all
in form and substance satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary), (b) provide to Agent a pledge
agreement and appropriate certificates and powers or financing statements,
hypothecating all of the direct or beneficial ownership interest in such new
Subsidiary, in form and substance satisfactory to Agent, and (c) provide to
Agent all other documentation, including one or more opinions of counsel
satisfactory to Agent, if requested by Agent, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all property subject to a mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 6.15 shall
be a Loan Document.

6.16 Required Asset Documents.     Immediately upon receipt, deliver to Agent or
the Collateral Custodian (if one has been appointed) all of the Required Asset
Documents related to such Note Receivable.

6.17 Sale and Servicing Agreement.     Cause Servicer to promptly provide Agent
with true and complete copies of all notices sent or received by Servicer under
the Sale and Servicing Agreement.

6.18 Escrow Deposits.     Deposit into a Deposit Account that is subject to a
perfected Agent’s Lien all amounts advanced by Borrower into escrow and all
amounts delivered to Borrower to be held in escrow, including, without
limitation, construction funds, insurance premiums and proceeds, taxes, and
other funds delivered to Borrower to be held on behalf of any Account Debtor.

6.19 Maintenance of Treasury Management Accounts at Wells Fargo.     Maintain
all of Borrower’s respective treasury management accounts at Wells Fargo.

 

7. NEGATIVE COVENANTS.

Borrower covenants and agrees that, from and after the Closing Date and until
termination of all of the Commitments and full and final payment of the
Obligations, Borrower will not and will not permit any of its Subsidiaries to do
any of the following:

7.1 Indebtedness.     Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,

(b) Subordinated Debt,

(c) other Indebtedness set forth on Schedule 5.19,

 

-68-



--------------------------------------------------------------------------------

(d) Permitted Purchase Money Indebtedness,

(e) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (c) and (d) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Agent’s judgment,
materially impair the prospects of repayment of the Obligations by Borrower or
materially impair Borrower’s creditworthiness, (ii) such refinancings, renewals,
or extensions do not result in an increase in the principal amount of, or
interest rate with respect to, the Indebtedness so refinanced, renewed, or
extended, (iii) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are materially more burdensome or restrictive to Borrower, (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the refinanced, renewed, or extended Indebtedness, and (v) the
Indebtedness that is refinanced, renewed, or extended is non-recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended, and

(f) endorsement of instruments or other payment items for deposit.

7.2 Liens.     Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 7.1(e) and so long as the replacement Liens only encumber
those assets that secured the refinanced, renewed, or extended Indebtedness).

7.3 Restrictions on Fundamental Changes.

(a) Enter into any merger, consolidation, reorganization, or recapitalization,
or amend any of its Governing Documents as in effect on the Original Closing
Date.

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).

(c) Suspend or go out of a substantial portion of its or their business.

(d) Convey, sell, lease, license, assign, transfer, or otherwise dispose of, in
one transaction or a series of transactions, all or any substantial part of its
assets, other than through Permitted Dispositions.

7.4 Disposal of Assets.     Other than Permitted Dispositions, convey, sell,
lease, license, assign, transfer, or otherwise dispose of (or enter into an
agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any of Borrower’s or its Subsidiaries’ assets.

 

-69-



--------------------------------------------------------------------------------

7.5 Change Name.     Change Borrower’s or any of its Subsidiaries’ name,
organizational identification number, state of organization or organizational
identity; provided, however, that Borrower or any of its Subsidiaries may change
their names upon at least 30 days prior written notice to Agent of such change
and so long as, at the time of such written notification, Borrower or its
Subsidiary provides any financing statements necessary to perfect and continue
perfected the Agent’s Liens.

7.6 Nature of Business.     Make any change in the nature of its or their
business, or acquire any properties or assets that are not reasonably related to
the conduct of such business activities. Without limiting the generality of the
foregoing, Borrower shall not permit HTGC to cause the portfolio of Notes
Receivable held by Borrower, as opposed to HTGC or any other Subsidiary or
Affiliate of HTGC, to be selected in a manner adverse to Borrower or Lender.

7.7 Prepayments and Amendments.     Except in connection with a refinancing
permitted by Section 7.1(e), or a Restricted Payment or other payment permitted
by Section 7.10,

(a) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Subsidiaries, other than the Obligations in
accordance with this Agreement,

(b) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions, or

(c) directly or indirectly, amend, modify, alter, increase, or change any of the
terms or conditions of any agreement, instrument, document, indenture, or other
writing evidencing or concerning any Subordinated Debt or any Indebtedness
permitted under Sections 7.1(c), (d) or (e), except as permitted by Sections
7.1(e).

7.8 Change of Control.     Cause, permit, or suffer, directly or indirectly, any
Change of Control.

7.9 Required Procedures.     Make any changes or revisions in any material
respect to the Borrower’s Required Procedures without advance notice to, and
consent by, Agent.

7.10 Restricted Payments.     Make any Restricted Payment; provided, however,
that so long as no Default or Event of Default shall have occurred and be
continuing or would occur as a result thereof and Agent and Lenders shall have
received the financial statements required by Section 6.3(a) for the most
recently completed fiscal month, then Borrower may (a) make distributions to the
holders of its Stock to the extent permitted by applicable law, and (b) make
regularly scheduled payments of interest on the Subordinated Debt only as it
becomes due and payable.

7.11 Accounting Methods.     Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrower’s or its Subsidiaries’ accounting records
without said accounting firm or service bureau agreeing to provide Agent
information regarding the Collateral or Borrower’s and its Subsidiaries’
financial condition.

 

-70-



--------------------------------------------------------------------------------

7.12 Investments.     Except for Permitted Investments, directly or indirectly,
make or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment.

7.13 Transactions with Affiliates.     Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower except for
transactions that (i) are in the ordinary course of Borrower’s business,
(ii) are upon fair and reasonable terms, (iii) are fully disclosed to Agent, and
(iv) are no less favorable to Borrower or its Subsidiaries, as applicable, than
would be obtained in an arm’s length transaction with a non-Affiliate.

7.14 Use of Proceeds.     Use the proceeds of the Advances for any purpose other
than to pay transactional fees, costs, and expenses incurred in connection with
this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, and for working capital purposes or to make distributions to
the holders of its Stock to the extent permitted by applicable law to the extent
permitted by this Agreement.

7.15 Collateral with Bailees.     Store any Collateral at any time now or
hereafter with a bailee, warehouseman, or similar party, other than Agent or
Collateral Custodian (if one has been appointed); provided, that loan files that
do not include original promissory notes, Lien instruments, or assignments of
Lien instruments may be stored, from time to time, in a public warehouse, access
to which has been assigned by Borrower to Agent.

7.16 Financial Covenants.

(a) Minimum Tangible Net Worth of Borrower.     Permit Borrower, on a
consolidated basis with its Subsidiaries, to fail to maintain as of the end of
each of its fiscal quarters a sum of (i) Tangible Net Worth, plus
(ii) Subordinated Debt, that is greater than or equal to the sum of (A) the
lesser of (I) the sum of the outstanding principal amounts of Borrower’s three
largest Notes Receivable, and (II) $25,000,000, plus (B) any positive amount of
cumulative capital contributions made to Borrower from and after the Original
Closing Date. Notwithstanding the foregoing, Borrower will not be required to
calculate or comply with this financial covenant as of the end of any fiscal
quarter when there are no outstanding Advances under the Loan Agreement.

(b) Minimum Interest Coverage Ratio of Borrower.     Permit Borrower, on a
consolidated basis with its Subsidiaries, to fail to maintain, as measured on
the last day of each of its fiscal quarters, an Interest Coverage Ratio for the
three (3) fiscal month period then ended that is greater than or equal to 2.00
to 1.00. Notwithstanding the foregoing, Borrower will not be required to
calculate or comply with this financial covenant as of the end of any fiscal
quarter when there are no outstanding Advances under the Loan Agreement.

(c) Minimum Tangible Net Worth of HTGC.     Permit HTGC, on a consolidated basis
with its Subsidiaries, to fail to maintain as of the end of each of its fiscal
quarters a sum of (i) Tangible Net Worth, plus (ii) Subordinated Debt, that is
greater than or equal to the sum of (A) $500,000,000, plus (B) ninety percent
(90%) of the cumulative amount of equity raised by HTGC after June 30, 2014.

 

-71-



--------------------------------------------------------------------------------

(d) Maximum Debt to Worth Ratio of HTGC.     Permit HTGC, on a consolidated
basis with its Subsidiaries, to fail to maintain as of the end of each of its
fiscal quarters a Debt to Worth Ratio that is less than or equal to 1.25 to
1.00.

(e) Minimum Interest Coverage Ratio of HTGC.     Permit HTGC, on a consolidated
basis with its Subsidiaries, to fail to maintain, as measured on the last day of
each of its fiscal quarters, an Interest Coverage Ratio for the three (3) fiscal
month period then ended that is greater than or equal to 2.00 to 1.00.

(f) Minimum Portfolio Funding Liquidity Covenant of HTGC.     Permit HTGC, on a
consolidated basis with its Subsidiaries, to fail to maintain, as measured on
the last day of each of its fiscal months, an aggregate amount of unrestricted
cash balances and borrowing availability under committed lines of credit that is
greater than or equal to seventy-five percent (75%) of the aggregate amount of
unfunded commitments of Borrower to the makers of Notes Receivable.

7.17 Certain Borrower and HTGC Portfolio Covenants.

(a) Maximum Delinquent Notes Receivable Percentage of Borrower.     Permit the
aggregate unpaid principal balance of all Notes Receivable that are Delinquent
Notes Receivable as of the last day of any fiscal month, to be in excess of ten
percent (10%) of the aggregate unpaid principal balance of all Notes Receivable
as of such day.

(b) Maximum Defaulted Notes Receivable Percentage of Borrower.     Permit the
aggregate unpaid principal balance of all Notes Receivable that are Defaulted
Notes Receivable as of the last day of any fiscal month, to be in excess of five
percent (5%)of the aggregate unpaid principal balance of all Notes Receivable as
of such day.

(c) Maximum Amount of Unfunded Commitments of Borrower.     Permit the aggregate
amount of unfunded commitments of Borrower to the makers of Notes Receivable as
of the last day of any fiscal month to be in excess of the greater of
(i) $30,000,000, and (ii) forty percent (40%) of the aggregate amount of the
Commitments at such time.

(d) Maximum Delinquent Notes Receivable Percentage of HTGC’s Serviced
Portfolios.     Permit the aggregate unpaid principal balance of all loans that
are serviced by HTGC for its Subsidiaries and Affiliates with respect to which
any payment thereunder remains outstanding and unpaid, in whole or in part, for
more than sixty (60) days past the date it became due and payable as of the last
day of any fiscal month, to be in excess of ten percent (10%) of the aggregate
unpaid principal balance of all such loans serviced by HTGC as of such day.

(e) Maximum Defaulted Notes Receivable Percentage of HTGC’s Serviced Portfolios.
    Permit the aggregate unpaid principal balance of all loans that are serviced
by HTGC for its Subsidiaries and Affiliates with respect to which (a) any
payment thereunder remains outstanding and unpaid, in whole or in part, for more
than ninety (90) days past the date

 

-72-



--------------------------------------------------------------------------------

it became due and payable according to the original face and tenor of such loan,
(b) with respect to which foreclosure proceedings have been initiated against
any property securing such loan, or (c) that HTGC deems to be non-collectible as
of the last day of any fiscal month, to be in excess of ten percent (10%)of the
aggregate unpaid principal balance of all such loans serviced by HTGC as of such
day.

7.18 Sale and Servicing Agreement.

(a) With respect to the Sale and Servicing Agreement (i) amend or modify the
Sale and Servicing Agreement in any manner that (A) causes or allows the
aggregate amount of the servicing fees payable under the Sale and Servicing
Agreement to exceed, as of any time of determination, an amount equal to the
amount of the servicing fees as determined pursuant to the Sale and Servicing
Agreement on the Original Closing Date, (B) except as allowed by clause
(A) preceding, obligates Borrower for payment of any professional costs or court
costs incurred by Servicer in servicing under the Sale and Servicing Agreement,
(C) causes or allows the requirements applicable to Servicer’s standards of
conduct, compliance with laws or licensing requirements to be less restrictive
than exist on the Original Closing Date, (D) releases any indemnity obligations
of Servicer or modifies any such obligations in any manner that is less
restrictive than exist on the Original Closing Date, (E) relieves Servicer of
its obligation to perform under the Sale and Servicing Agreement, or
(ii) terminate the Sale and Servicing Agreement, or allow the Sale and Servicing
Agreement to be terminated, in any such case without the prior written consent
of Agent.

(b) Allow Servicer to delegate any of its duties or functions under the Sale and
Servicing Agreement to any Person, or otherwise engage any such Person to
perform any such duties or functions for or on behalf of Servicer or Borrower,
in any such case without the prior written consent of Agent.

(c) Transfer the duties and functions of Servicer under the Sale and Servicing
Agreement to any other Person without the prior written consent of Agent.

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 If Borrower fails to pay when due and payable, or when declared due and
payable, all or any portion of the Obligations (whether of principal, interest
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts), fees and charges due Agent or any Lender,
reimbursement of Lender Group Expenses, or other amounts constituting
Obligations);

8.2 If Borrower (a) fails to perform, keep, or observe any covenant or other
provision contained in Sections 2.6, 6.2, 6.3, 6.5, 6.8, 6.12, 6.14, 6.16, 6.17,
6.18, and 7.1 through 7.18 of this Agreement or any comparable provision
contained in any of the other Loan Documents (b) fails to perform, keep, or
observe any covenant or other provision contained in Sections 6.1, 6.6, 6.7,
6.9, 6.10, 6.11, 6.13, or 6.15 of this Agreement and such failure continues for
a period of ten (10) days after the date on which such failure first occurs, or
(c) fails to perform, keep, or

 

-73-



--------------------------------------------------------------------------------

observe any covenant or other provision contained in any Section of this
Agreement (other than a Section that is expressly dealt with elsewhere in this
Section 8.2), including failure to satisfy a condition subsequent set forth in
Section 3.2 within the period stated, or the other Loan Documents, and such
failure continues for a period of fifteen (15) Business Days after the date on
which such failure first occurs;

8.3 If assets of Borrower or any of its Subsidiaries having an aggregate value
in excess of $250,000, or assets of HTGC having an aggregate value in excess of
$1,000,000, are attached, seized, subjected to a writ or distress warrant,
levied upon, or comes into the possession of any court-appointed receiver,
trustee, custodian, conservator, or similar official;

8.4 If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries, or HTGC;

8.5 If an Insolvency Proceeding is commenced against Borrower, or any of its
Subsidiaries, or HTGC, and any of the following events occur: (a) such Person
consents to the institution of such Insolvency Proceeding against it, (b) the
petition commencing the Insolvency Proceeding is not timely controverted;
provided, however, that, during the pendency of such period, Agent (including
any successor agent) and each other member of the Lender Group shall be relieved
of their obligations to extend credit hereunder, (c) the petition commencing the
Insolvency Proceeding is not dismissed within 45 calendar days of the date of
the filing thereof; provided, however, that, during the pendency of such period,
Agent (including any successor agent) and each other member of the Lender Group
shall be relieved of their obligations to extend credit hereunder, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of such Person, or (e) an order for relief shall have
been entered therein;

8.6 If Borrower or any of its Subsidiaries, or HTGC, is enjoined, restrained, or
in any way prevented by court order from continuing to conduct all or any
material part of its business affairs;

8.7 If a notice of Lien, levy, or assessment is filed of record with respect to
any of the assets of Borrower or any of its Subsidiaries having an aggregate
value in excess of $250,000, or of any of the assets of HTGC having an aggregate
value in excess of $1,000,000, by the United States, or any department, agency,
or instrumentality thereof, or by any state, county, municipal, or governmental
agency, or if any taxes or debts owing at any time hereafter to any one or more
of such entities becomes a Lien upon any of the assets of Borrower or any of its
Subsidiaries having an aggregate value in excess of $250,000, or of any of the
assets of HTGC having an aggregate value in excess of $1,000,000, and in any
such case the same is not paid before such payment is delinquent;

8.8 If a judgment or other claim becomes a Lien or encumbrance upon any assets
of Borrower or any of its Subsidiaries having an aggregate value in excess of
$250,000, or of any of the assets of HTGC having an aggregate value in excess of
$1,000,000, and in any such case either (a) enforcement of such judgment or
claim remains unstayed or unsatisfied for a period of thirty (30) consecutive
days and is not fully covered (subject to standard deductibles) by insurance
coverage under which the insurer has accepted liability, or (b) the judgment
creditor or claimant begins enforcement proceedings of such judgment or Lien;

 

-74-



--------------------------------------------------------------------------------

8.9 If there is (a) a default by Borrower, HTGC, or any of their respective
Subsidiaries as borrowers or obligors under any Subordinated Debt or any
agreement for borrowed money (i) in an aggregate principal amount in excess of
$250,000, in the case of such a default by Borrower or any of its Subsidiaries,
or (ii) in an aggregate principal amount in excess of $1,000,000, in the case of
such a default by HTGC, and (b) such default (i) occurs at the final maturity of
the obligations thereunder, or (ii) results in a right by the other party
thereto, irrespective of whether exercised, to accelerate the maturity of the
obligations of Borrower or any of its Subsidiaries, or HTGC, thereunder, to
terminate such agreement, or to refuse to renew such agreement in accordance
with any automatic renewal right therein;

8.10 If Borrower or any of its Subsidiaries, or HTGC, makes any payment on
account of Indebtedness that has been contractually subordinated in right of
payment to the payment of the Obligations, except to the extent such payment is
permitted by the terms of the subordination provisions applicable to such
Indebtedness;

8.11 If any warranty, representation, statement, or Record made or provided to
the Lender Group by Borrower, its Subsidiaries, HTGC, or any officer, employee,
agent, or director of Borrower or any of its Subsidiaries or HTGC is incorrect
in any material respect as of the date when made or deemed made;

8.12 If the obligations of any Guarantor under its Guaranty is limited or
terminated by operation of law or by such Guarantor thereunder;

8.13 If this Agreement or any other Loan Document that purports to create a Lien
in favor of Agent or Lenders shall, for any reason, fail or cease to create a
valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien on or security interest in the Collateral covered
hereby or thereby in favor of Agent or Lenders, except as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement;

8.14 If any of the individuals serving as of the Closing Date (or serving
thereafter as a replacement acceptable to Agent in accordance with this
Section 8.14) as the Chief Executive Officer, Chief Financial Officer, or Chief
Credit Officer, respectively, of either Borrower or HTGC, shall cease to be
actively involved in the business of Borrower or HTGC (as applicable) in such
capacity and such individual has not been replaced within 90 days by an
individual acceptable to Agent in Agent’s Permitted Discretion; provided, that
the replacement of Andrew Olson by Mark Harris as Chief Financial Officer shall
be deemed a replacement by an individual acceptable to Agent in accordance with
this Section 8.14 so long as Agent receives a completed reference check on Mark
Harris, the results of which are satisfactory to Agent in its sole discretion,
within 60 days of Mark Harris assuming such position.

8.15 Either Servicer or Borrower fails to comply, in any material respect, with
its obligations under the Sale and Servicing Agreement; or

 

-75-



--------------------------------------------------------------------------------

8.16 Any provision of any Loan Document that Agent in its Permitted Discretion
deems to be material shall at any time for any reason be declared to be null and
void, or the validity or enforceability thereof shall be contested by Borrower
or its Subsidiaries, or by HTGC, or a proceeding shall be commenced by Borrower
or its Subsidiaries, or by HTGC, or by any Governmental Authority having
jurisdiction over Borrower or its Subsidiaries or HTGC seeking to establish the
invalidity or unenforceability thereof, or Borrower or its Subsidiaries, or
HTGC, shall deny that such Person has any liability or obligation purported to
be created under any Loan Document to which it is a party.

 

9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies.     Upon the occurrence, and during the continuation,
of an Event of Default, the Required Lenders (at their election but without
notice of their election and without demand) may authorize and instruct Agent to
do any one or more of the following on behalf of the Lender Group (and Agent,
acting upon the instructions of the Required Lenders, shall do the same on
behalf of the Lender Group), all of which are authorized by Borrower:

(a) Declare all or any portion of the Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, immediately due and payable, whereupon the same shall become and be
immediately due and payable and Borrower shall be obligated to repay all of such
Obligations in full;

(b) Declare the Revolving Credit Availability Period and the Commitments
terminated, whereupon the Revolving Credit Availability Period and the
Commitments shall immediately be terminated together with any obligation of any
Lender to advance money or extend credit to or for the benefit of Borrower under
this Agreement, under any of the Loan Documents, or under any other agreement
between Borrower and the Lender Group;

(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
Agent’s Liens in the Collateral and without affecting the Obligations;

(d) Settle or adjust disputes and claims directly with Borrower’s Account
Debtors and makers of Notes Receivable for amounts and upon terms which Agent
considers advisable, and in such cases, Agent will credit Borrower’s Loan
Account with only the net amounts received by Agent in payment of such disputed
Accounts or Notes Receivable after deducting all Lender Group Expenses incurred
or expended in connection therewith;

(e) Exercise or assign any and all rights to collect, manage, and service the
Notes Receivables, including, (i) receive, process and account for all
Collections in respect of Notes Receivables, (ii) terminate the Sale and
Servicing Agreement and assign servicing responsibilities to any replacement
servicer, (iii) without notice to or demand upon Borrower, make any payments as
are reasonably necessary or desirable in connection with the Sale and Servicing
Agreement or any other agreement that Agent enters into with any replacement
servicer, and (iv) take all lawful actions and procedures which Agent or such
assignee deems necessary to collect the amounts due to Borrower in connection
with Notes Receivables (all amounts incurred by Agent pursuant to this
Section 9.1(e) shall be Lender Group Expenses);

 

-76-



--------------------------------------------------------------------------------

(f) Without notice to or demand upon Borrower or any other Person, make such
payments and do such acts as Agent considers necessary or reasonable to protect
its security interests in the Collateral. Borrower agrees to assemble the
Collateral if Agent so requires, and to make the Collateral available to Agent
at a place that Agent may designate which is reasonably convenient to both
parties. Borrower authorizes Agent to enter the premises where the Collateral is
located, to take and maintain possession of the Collateral, or any part of it,
and to pay, purchase, contest, or compromise any Lien that in Agent’s
determination appears to conflict with the priority of Agent’s Liens in and to
the Collateral and to pay all expenses incurred in connection therewith and to
charge Borrower’s Loan Account therefor. With respect to any of Borrower’s owned
or leased premises, Borrower hereby grants Agent a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of the Lender Group’s rights or remedies provided herein, at law,
in equity, or otherwise;

(g) Without notice to Borrower (such notice being expressly waived), and without
constituting an acceptance of any collateral in full or partial satisfaction of
an obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of Borrower held by the Lender
Group (including any amounts received in the Cash Management Accounts), or
(ii) Indebtedness at any time owing to or for the credit or the account of
Borrower held by the Lender Group;

(h) Hold, as cash collateral, any and all balances and deposits of Borrower held
by the Lender Group, and any amounts received in the Cash Management Accounts,
to secure the full and final repayment of all of the Obligations;

(i) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Borrower
Collateral. Borrower hereby grants to Agent a license or other right to use,
without charge, Borrower’s labels, patents, copyrights, trade secrets, trade
names, trademarks, service marks, and advertising matter, or any property of a
similar nature, as it pertains to the Borrower Collateral, in completing
production of, advertising for sale, and selling any Borrower Collateral and
Borrower’s rights under all licenses and all franchise agreements shall inure to
the Lender Group’s benefit;

(j) Sell the Borrower Collateral at either a public or private sale, or both, by
way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower’s premises) as Agent determines is
commercially reasonable. It is not necessary that the Borrower Collateral be
present at any such sale;

(k) Except in those circumstances where no notice is required under the Code,
Agent shall give notice of the disposition of the Borrower Collateral as
follows:

(i) Agent shall give Borrower a notice in writing of the time and place of
public sale, or, if the sale is a private sale or some other disposition other
than a public sale is to be made of the Borrower Collateral, the time on or
after which the private sale or other disposition is to be made; and

 

-77-



--------------------------------------------------------------------------------

(ii) The notice shall be personally delivered or mailed, postage prepaid, to
Borrower as provided in Section 12, at least 10 days before the earliest time of
disposition set forth in the notice; no notice needs to be given prior to the
disposition of any portion of the Borrower Collateral that is perishable or
threatens to decline speedily in value or that is of a type customarily sold on
a recognized market;

(l) Agent, on behalf of the Lender Group, may credit bid and purchase at any
public sale;

(m) Agent may seek the appointment of a receiver or keeper to take possession of
all or any portion of the Borrower Collateral or to operate same and, to the
maximum extent permitted by applicable law, may seek the appointment of such a
receiver without the requirement of prior notice or a hearing;

(n) Exercise any and all rights of Borrower under the Sale and Servicing
Agreement or assume or assign any and all rights and responsibilities to
collect, manage, and service the Notes Receivables, including (i) the
responsibility for the receipt, processing and accounting for all payments on
account of the Notes Receivables, (ii) periodically sending demand notices and
statements to the Account Debtors or makers of Notes Receivable, (iii) enforcing
legal rights with respect to the Notes Receivables, including hiring attorneys
to do so to the extent Agent or such assignee deems such engagement necessary,
and (iv) taking all lawful actions and procedures which Agent or such assignee
deems necessary to collect the Notes Receivables, and all such amounts shall be
Lender Group Expenses; and

(o) The Lender Group shall have all other rights and remedies available at law
or in equity or pursuant to any other Loan Document.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Revolving Credit Availability Period and the
Commitments shall automatically terminate and the Obligations (other than Bank
Product Obligations), inclusive of all accrued and unpaid interest thereon and
all fees and all other amounts due under this Agreement and the other Loan
Documents, shall automatically and immediately become due and payable and
Borrower shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice of any kind, all of which are expressly
waived by Borrower.

9.2 Remedies Cumulative.     The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

-78-



--------------------------------------------------------------------------------

10. TAXES AND EXPENSES.

If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to Borrower, may do any or all of the following: (a) make payment of the
same or any part thereof, (b) set up such reserves against the Borrowing Base or
the Maximum Revolver Amount as Agent deems necessary to protect the Lender Group
from the exposure created by such failure, or (c) in the case of the failure to
comply with Section 6.8 hereof, obtain and maintain insurance policies of the
type described in Section 6.8 and take any action with respect to such policies
as Agent deems prudent. Any such amounts paid by Agent shall constitute Lender
Group Expenses and any such payments shall not constitute an agreement by the
Lender Group to make similar payments in the future or a waiver by the Lender
Group of any Event of Default under this Agreement. Agent need not inquire as
to, or contest the validity of, any such expense, tax, or Lien and the receipt
of the usual official notice for the payment thereof shall be conclusive
evidence that the same was validly due and owing.

 

11. WAIVERS; INDEMNIFICATION.

11.1 Demand; Protest; etc.     Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.

11.2 The Lender Group’s Liability for Borrower Collateral.     Borrower hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Borrower Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Borrower Collateral shall be borne
by Borrower.

11.3 Indemnification.     Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons with respect to each Lender,
each Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by applicable law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, liabilities, costs, penalties, and
damages, and all reasonable fees and disbursements of attorneys, experts and
consultants and other reasonable costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution,
delivery, enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of the Original Loan Agreement,
the Original Loan Documents, this Agreement, any of the other Loan Documents, or
the transactions contemplated hereby or thereby or the monitoring of Borrower’s
and its Subsidiaries’ compliance with the terms of the Original Loan

 

-79-



--------------------------------------------------------------------------------

Agreement, the Original Loan Documents, or the Loan Documents, (b) with respect
to any investigation, litigation, or proceeding related to the Original Loan
Agreement, the Original Loan Documents, this Agreement, any other Loan Document,
or the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Borrower or any of
its Subsidiaries or any Environmental Actions, Environmental Liabilities and
Costs or Remedial Actions related in any way to any such assets or properties of
Borrower or any of its Subsidiaries (all the foregoing, collectively, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
Borrower shall have no obligation to any Indemnified Person under this
Section 11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

12. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Agent, as applicable, may designate to each other in
accordance herewith), or telefacsimile to Borrower or Agent, as the case may be,
at its address set forth below:

 

If to Borrower:

Hercules Funding II LLC

c/o Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

Attn: Chief Executive Officer and Chief Financial Officer

Fax No. 650-473-9194

with copies to:

Hercules Funding II LLC

c/o Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

Attn: Chief Legal Officer

Fax No. 650-473-9194

 

-80-



--------------------------------------------------------------------------------

If to Agent:

Wells Fargo Capital Finance, LLC

14241 Dallas Parkway, Suite 1300

Dallas, Texas 75244

Attn: Loan Portfolio Manager – Hercules Technology

Fax No. 866- 532-5561

with copies to:

McDermott Will & Emery LLP

275 Middlefield Road, Suite 100

Menlo Park, California 94025

Attn: Dick M. Okada, Esq.

Fax No. 650-469-1420

Agent and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 12, other
than notices by Agent in connection with enforcement rights against the Borrower
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or three (3) Business Days after the
deposit thereof in the mail as provided herein, or if sent by facsimile when
sent with receipt confirmed by the recipient. Borrower acknowledges and agrees
that notices sent by the Lender Group in connection with the exercise of
enforcement rights against Borrower Collateral under the provisions of the Code
shall be deemed sent when deposited in the mail or personally delivered, or,
where permitted by law, transmitted by telefacsimile or any other method set
forth above.

 

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY

 

-81-



--------------------------------------------------------------------------------

MAY BE FOUND. BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

(c) BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER GROUP
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

14.1 Assignments and Participations

(a) Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all or any portion of the Obligations,
the Commitments and the other rights and obligations of such Lender hereunder
and under the other Loan Documents, in a minimum amount (unless waived by the
Agent) of $5,000,000 (except such minimum amount shall not apply to (x) an
assignment or delegation by any Lender to any other Lender or an Affiliate of
any Lender or (y) a group of new Lenders, each of whom is an Affiliate of each
other or a fund or account managed by any such new Lender or an Affiliate of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000); provided, however, that Borrower and
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower and Agent
by such Lender and the Assignee, (ii) such Lender and its Assignee have
delivered to Borrower and Agent an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with
Section 14.1(b), and (iii) unless waived by the Agent, the assigning Lender or
Assignee has paid to Agent for Agent’s separate account a processing fee in the
amount of $5,000. Anything contained herein to the contrary notwithstanding, the
payment of any fees shall not be required and the Assignee need not be an
Eligible Transferee if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of the assigning Lender.

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant

 

-82-



--------------------------------------------------------------------------------

to such Assignment and Acceptance, shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 11.3 hereof) and be released from any
future obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto), and such assignment shall effect
a novation among Borrower, the assigning Lender, and the Assignee; provided,
however, that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 16 and Section 17.7(a) of this
Agreement.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (vi) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 14.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations,

 

-83-



--------------------------------------------------------------------------------

the Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrower, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums, and (v) all amounts
payable by Borrower hereunder shall be determined as if such Lender had not sold
such participation, except that, if amounts outstanding under this Agreement are
due and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collections, the
Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of
Section 17.7, disclose all documents and information which it now or hereafter
may have relating to Borrower and its Subsidiaries and their respective
businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

14.2 Successors.     This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 14.1 hereof and, except as expressly required pursuant to
Section 14.1 hereof, no consent or approval by Borrower is required in
connection with any such assignment.

 

-84-



--------------------------------------------------------------------------------

15. AMENDMENTS; WAIVERS.

15.1 Amendments and Waivers.     No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Borrower therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and Borrower and then any such
waiver or consent shall be effective, but only in the specific instance and for
the specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
directly affected thereby and Borrower, do any of the following:

(a) increase or extend any Commitment of any Lender,

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d) change the Pro Rata Share that is required to take any action hereunder,

(e) amend or modify this Section or any provision of this Agreement providing
for consent or other action by all Lenders,

(f) other than as permitted by Section 16.12, release Agent’s Lien in and to any
of the Collateral;

(g) change the definition of “Required Lenders” or “Pro Rata Share”,

(h) contractually subordinate any of the Agent’s Liens,

(i) release Borrower or any Guarantor from any obligation for the payment of
money,

(j) change the definitions of Borrowing Base, Eligible Note Receivables, Maximum
Revolver Amount, Amortization Commencement Date, Amortization Commencement Date
Principal Balance, Amortization Period, Required Amortization Amount or
Revolving Credit Availability Period;

(k) amend any of the provisions of Section 2.1(b) or Section 2.3(b)(i),

(l) amend any of the provisions of Section 16;

 

-85-



--------------------------------------------------------------------------------

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent or Swing Lender, as applicable, affect the
rights or duties of Agent or Swing Lender, as applicable, under this Agreement
or any other Loan Document. The foregoing notwithstanding, (x) any amendment,
modification, waiver, consent, termination, or release of, or with respect to,
any provision of this Agreement or any other Loan Document that relates only to
the relationship of the Lender Group among themselves, and that does not affect
the rights or obligations of Borrower, shall not require consent by or the
agreement of Borrower, and (y) any amendment, waiver, modification, elimination,
or consent of or with respect to any provision of this Agreement or any other
Loan Document may be entered into without the consent of, or over the objection
of, any Defaulting Lender.

Notwithstanding any provision in this Section 15.1, any amendment to this
Agreement that only adds one or more additional lenders as a Lender under this
Agreement or adds or increases the amount of a Lender’s Commitment shall be
effective if signed by the additional or existing Lender whose Commitment is
added or increased thereby, Borrower and Agent, and shall not require the
consent of Required Lenders or any other Lender.

15.2 Replacement of Holdout Lender.

(a) If any action to be taken by the Lender Group or Agent hereunder requires
the unanimous consent, authorization, or agreement of all Lenders, and a Lender
(“Holdout Lender”) fails to give its consent, authorization, or agreement, then
Agent, upon at least 5 Business Days prior irrevocable notice to the Holdout
Lender, may permanently replace the Holdout Lender with one or more substitute
Lenders (each, a “Replacement Lender”), and the Holdout Lender shall have no
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance Agreement prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance Agreement. The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 14.1. Until such time as
the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make the Holdout Lender’s Pro Rata Share of Advances.

15.3 No Waivers; Cumulative Remedies.     No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

-86-



--------------------------------------------------------------------------------

16. AGENT; THE LENDER GROUP.

16.1 Appointment and Authorization of Agent.     Each Lender hereby designates
and appoints WFCF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. The
provisions of this Section 16 (other than the proviso to Section 16.11(e)) are
solely for the benefit of Agent, and the Lenders, and Borrower and its
Subsidiaries shall have no rights as a third party beneficiary of any of the
provisions contained herein. Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that WFCF is
merely the representative of the Lenders, and only has the contractual duties
set forth herein. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections, and related matters, (b) execute or file any and all financing
or similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrower, the Obligations, the Collateral, the Collections, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

16.2 Delegation of Duties.     Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

-87-



--------------------------------------------------------------------------------

16.3 Liability of Agent.     None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any Subsidiary or
Affiliate of Borrower, or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the Books or properties of Borrower or the books or
records or properties of any of Borrower’s Subsidiaries or Affiliates.

16.4 Reliance by Agent.     Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

16.5 Notice of Default or Event of Default.     Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 16.4, Agent shall take such
action with

 

-88-



--------------------------------------------------------------------------------

respect to such Default or Event of Default as may be requested by the Required
Lenders in accordance with Section 9; provided, however, that unless and until
Agent has received any such request, Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

16.6 Credit Decision.     Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrower
and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and any
other Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower and any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons.

16.7 Costs and Expenses; Indemnification.     Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders. In the event
Agent is not reimbursed for such costs and expenses by Borrower, each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender’s
Pro Rata Share thereof. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of Borrower and without limiting
the obligation of Borrower to do so), according to their Pro Rata Shares, from
and against any and all Indemnified Liabilities; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of

 

-89-



--------------------------------------------------------------------------------

credit hereunder. Without limitation of the foregoing, each Lender shall
reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs or
out-of-pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

16.8 Agent in Individual Capacity.     WFCF and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though WFCF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, WFCF or its
Affiliates may receive information regarding Borrower or its Affiliates and any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFCF in its individual capacity.

16.9 Successor Agent.     Agent may resign as Agent upon 45 days notice to the
Lenders (unless such notice is waived by the Required Lenders). If Agent resigns
under this Agreement, the Required Lenders shall appoint a successor Agent for
the Lenders. If, at the time that Agent’s resignation is effective, it is acting
as the Swing Lender, such resignation shall also operate to effectuate its
resignation as the Swing Lender and it shall automatically be relieved of any
further obligation to make Swing Loans. If no successor Agent is appointed prior
to the effective date of the resignation of Agent, Agent may appoint, after
consulting with the Lenders, a successor Agent. If Agent has materially breached
or failed to perform any material provision of this Agreement or of applicable
law, the Required Lenders may agree in writing to remove and replace Agent with
a successor Agent from among the Lenders. In any such event, upon the acceptance
of its appointment as successor Agent hereunder, such successor Agent shall
succeed to all the rights, powers, and duties of the retiring Agent and the term
“Agent” shall mean such successor Agent and the retiring Agent’s appointment,
powers, and duties as Agent shall be terminated. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 16 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement. If no successor Agent has accepted appointment as
Agent by the date which is 45 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.

 

-90-



--------------------------------------------------------------------------------

16.10 Lender in Individual Capacity.     Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with Borrower
and its Subsidiaries and Affiliates and any other Person party to any Loan
Documents as though such Lender were not a Lender hereunder without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrower or its
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them. With respect to the Swing Loans and Agent
Advances, Swing Lender shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the sub-agent of Agent.

16.11 Withholding Taxes.

(a) All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
penultimate sentence of this Section 16.11(a). “Taxes” shall mean, any taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but excluding
any tax imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein measured by or based on the net income or net
profits of any Lender) and all interest, penalties or similar liabilities with
respect thereto. If any Taxes are so levied or imposed, Borrower agrees to pay
the full amount of such Taxes and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.11(a) after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein; provided, however, that Borrower shall not be
required to increase any such amounts if the increase in such amount payable
results from Agent’s or such Lender’s own willful misconduct or gross negligence
(as finally determined by a court of competent jurisdiction). Borrower will
furnish to Agent as promptly as possible after the date the payment of any Tax
is due pursuant to applicable law certified copies of tax receipts evidencing
such payment by Borrower.

(b) If a Lender claims an exemption from United States withholding tax, such
Lender agrees with and in favor of Agent and Borrower, to deliver to Agent:

(i) if such Lender claims an exemption from United States withholding tax
pursuant to its portfolio interest exception, (A) a statement of the Lender,
signed under penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the
meaning of

 

-91-



--------------------------------------------------------------------------------

Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation
related to Borrower within the meaning of Section 864(d)(4) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN, before receiving its
first payment under this Agreement and at any other time reasonably requested by
Agent or Borrower;

(ii) if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed and executed IRS Form
W-8BEN before receiving its first payment under this Agreement and at any other
time reasonably requested by Agent or Borrower;

(iii) if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form W-8ECI before receiving its first payment under this
Agreement and at any other time reasonably requested by Agent or Borrower; or

(iv) such other form or forms, including IRS Form W-9, as may be required under
the IRC or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding or backup withholding tax before
receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or Borrower.

Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(c) If a Lender claims an exemption from withholding tax in a jurisdiction other
than the United States, such Lender agrees with and in favor of Agent and
Borrower, to deliver to Agent any such form or forms, as may be required under
the laws of such jurisdiction as a condition to exemption from, or reduction of,
foreign withholding or backup withholding tax before receiving its first payment
under this Agreement and at any other time reasonably requested by Agent or
Borrower.

Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(d) If any Lender claims exemption from, or reduction of, withholding tax and
such Lender sells, assigns, grants a participation in, or otherwise transfers
all or part of the Obligations of Borrower to such Lender, such Lender agrees to
notify Agent and Borrower of the percentage amount in which it is no longer the
beneficial owner of Obligations of Borrower to such Lender. To the extent of
such percentage amount, Agent and Borrower will treat such Lender’s
documentation provided pursuant to Sections 16.11(b) or 16.11(c) as no longer
valid. With respect to such percentage amount, such Lender may provide new
documentation, pursuant to Sections 16.11(b) or 16.11(c), if applicable.

(e) if any Lender is entitled to a reduction in the applicable withholding tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction. If
the forms or other documentation required by Sections 16.11(b) or 16.11(c) are
not delivered to Agent, then Agent may withhold from any interest payment to
such Lender not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.

 

-92-



--------------------------------------------------------------------------------

(f) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender due to a failure on the part of
the Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless for all amounts paid, directly or indirectly, by Agent, as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent under this Section 16.11,
together with all costs and expenses (including attorneys’ fees and expenses).
The obligation of the Lenders under this subsection shall survive the payment of
all Obligations and the resignation or replacement of Agent.

16.12 Collateral Matters

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if such sale or disposition
is a Permitted Disposition or Borrower certifies to Agent that the sale or
disposition is permitted under Section 7.4 (and Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property in
which Borrower owned no interest at the time Agent’s Lien was granted nor at any
time thereafter, or (iv) constituting property leased to Borrower under a lease
that has expired or is terminated in a transaction permitted under this
Agreement. Borrower and the Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (a) consent to, credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law. In connection with any such credit bid or
purchase, the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of Agent to credit bid or purchase at such sale or other disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to

 

-93-



--------------------------------------------------------------------------------

the aggregate amount of Obligations so credit bid) in the asset or assets so
purchased (or in the Stock of the acquisition vehicle or vehicles that are used
to consummate such purchase). Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders (without requiring the authorization of the Bank
Product Providers), or (z) otherwise, the Required Lenders (without requiring
the authorization of the Bank Product Providers). Upon request by Agent or
Borrower at any time, the Lenders will (and if so requested, the Bank Product
Providers will) confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 16.12;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of Borrower in respect of) all interests retained by
Borrower, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. The Lenders further hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent, at its option and in its sole
discretion, to subordinate any Lien granted to or held by Agent under any Loan
Document to the holder of any Permitted Lien on such property if such Permitted
Lien secures Permitted Purchase Money Indebtedness.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by Borrower
or is cared for, protected, or insured or has been encumbered, or that Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

16.13 Restrictions on Actions by Lenders; Sharing of Payments

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or any deposit accounts of Borrower now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by Agent,
take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings, to foreclose any Lien on, or otherwise enforce any
security interest in, any of the Collateral.

 

-94-



--------------------------------------------------------------------------------

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

16.14 Agency for Perfection.     Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

16.15 Payments by Agent to the Lenders.     All payments to be made by Agent to
the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

16.16 Concerning the Collateral and Related Loan Documents.     Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

16.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.     By becoming a party to this
Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by or at the request of Agent,
and Agent shall so furnish each Lender with such Reports,

 

-95-



--------------------------------------------------------------------------------

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and will
rely significantly upon the Books, as well as on representations of Borrower’s
personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.7, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

16.18 Several Obligations; No Liability.    Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall

 

-96-



--------------------------------------------------------------------------------

confer upon any Lender any interest in, or subject any Lender to any liability
for, or in respect of, the business, assets, profits, losses, or liabilities of
any other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in
Section 16.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group. No Lender shall be responsible to
Borrower or any other Person for any failure by any other Lender to fulfill its
obligations to make credit available hereunder, nor to advance for it or on its
behalf in connection with its Commitment, nor to take any other action on its
behalf hereunder or in connection with the financing contemplated herein.

16.19 Bank Product Providers.     Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Agent
is acting. Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents, and to have
provided Agent with the same authorizations, representations, acknowledgments
and consents made by each Lender under the preceding Sections 16.1 through
16.18; it being understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the relevant Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the relevant Bank Product Provider is
the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so. Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent

 

-97-



--------------------------------------------------------------------------------

applicable) for any matter hereunder or under any of the other Loan Documents
(except the Bank Product Agreements of the applicable Bank Product Provider),
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

 

17. GENERAL PROVISIONS.

17.1 Effectiveness.     This Agreement shall be binding and deemed effective
when executed by Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

17.2 Section Headings.     Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation.     Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

17.4 Severability of Provisions.     Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Counterparts; Electronic Execution.     This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.6 Revival and Reinstatement of Obligations.     If the incurrence or payment
of the Obligations by Borrower or any Guarantor or the transfer to the Lender
Group of any property should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys’ fees
of the Lender Group related thereto, the liability of Borrower or such Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

 

-98-



--------------------------------------------------------------------------------

17.7 Confidentiality.

(a) Agent and the Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans shall be treated by Agent and the Lenders in a confidential
manner, and shall not be disclosed by Agent and the Lenders to Persons who are
not parties to this Agreement, except: (i) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group,
(ii) to Subsidiaries and Affiliates of any member of the Lender Group (including
the Bank Product Providers), provided that any such Subsidiary or Affiliate
shall have agreed to receive such information hereunder subject to the terms of
this Section 17.7, (iii) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (iv) as may be agreed to in advance
by Borrower or as requested or required by any Governmental Authority pursuant
to any subpoena or other legal process, (v) as to any such information that is
or becomes generally available to the public (other than as a result of
prohibited disclosure by Agent or the Lenders), (vi) in connection with any
assignment, prospective assignment, sale, prospective sale, participation or
prospective participations, or pledge or prospective pledge of Agent’s or such
Lender’s interest under this Agreement, provided that any such assignee,
prospective assignee, purchaser, prospective purchaser, participant, prospective
participant, pledgee, or prospective pledgee shall have agreed in writing to
receive such information hereunder subject to the terms of this Section 17.7(a),
and (vii in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents. The provisions of this Section 17.7(a) shall survive
for two (2) years after the payment in full of the Obligations.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
provide information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services.

17.8 Lender Group Expenses.     Borrower agrees to pay any and all Lender Group
Expenses promptly after demand therefor by Agent and agrees that its obligations
contained in this Section 17.8 shall survive payment or satisfaction in full of
all other Obligations.

17.9 USA Patriot Act.     Each Lender that is subject to the requirements of the
USA PATRIOT Improvement and Reauthorization Act of 2005 (Pub. L. 109-177) (the
“Patriot Act”) hereby notifies Borrower that pursuant to the requirements of the
Patriot Act, such Lender is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender to identify Borrower
in accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for HTGC or Borrower and (b) OFAC/PEP searches and
customary individual background checks for the senior management and key
principals of HTGC or Borrower, and Borrower agrees to cooperate in respect of
the conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Expenses hereunder and be for
the account of Borrower.

 

-99-



--------------------------------------------------------------------------------

17.10 Integration.     This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

[Signature pages to follow.]

 

-100-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

HERCULES FUNDING II LLC, a Delaware limited liability, as Borrower By:

/s/ Manuel A. Henriquez

Name: Manuel A. Henriquez Title: President

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company formerly known as Wells Fargo Foothill,
LLC,

as Agent and as a Lender

By:

/s/ Aharon Tarnavsky

Name: Aharon Tarnavsky Title: Vice President

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule C-1

Commitments

(as of the Closing Date)

 

Lender

   Commitment  

Wells Fargo Capital Finance, LLC

   $ 75,000,000   

All Lenders

   $ 75,000,000   

Schedule C-1



--------------------------------------------------------------------------------

Schedule P-1

Permitted Liens

None.

Schedule P-1



--------------------------------------------------------------------------------

Schedule R-1

Required Asset Documents

With respect to each Note Receivable that Borrower proposes be treated as an
Eligible Note Receivable:

1. either (a) the original promissory note(s) (if any) evidencing such Note
Receivable, duly executed by the applicable Account Debtor as maker and payable
to the order of the original lender who funded such Note Receivable, together
with originals of all assignments or endorsements to make such Note Receivable
now payable to the order of Borrower, or (b) the written certification that
there are no promissory notes evidencing such Note Receivable, duly executed by
an Authorized Person of HTGC (provided, that if no original promissory note is
delivered with respect to any Note Receivable made or purchased by Borrower,
then such failure shall be deemed to constitute a representation and warranty by
both HTGC and the Borrower that there are no promissory notes evidencing such
Note Receivable and the delivery of neither (a) nor (b) shall be required);

2. a file-stamped copy of the related UCC financing statement(s) naming the
applicable Account Debtor as the debtor and the original lender or agent on
behalf of such lender who funded such Note Receivable as secured party, together
with file-stamped copy(ies) of UCC amendment(s) evidencing the ultimate
assignment of the secured party’s interest under such UCC financing statement(s)
to Borrower;

3. the originals of any warrants issued in connection with such Note Receivable,
together with originals of all assignments or stock powers necessary to transfer
all of such warrants to Borrower;

4. the originals of all other agreements, documents, or instruments evidencing
or securing such Note Receivable; and

5. (a) an original Assignment of Note with respect to each original promissory
note (if any) referred to in 1 above, executed by Borrower to the order of
Lender or in blank, (b) an original Assignment of Warrant or stock power with
respect to each warrant referred to in 3 above, executed by Borrower in blank,
and (c) an original assignment with respect to all of Borrower’s rights under
the documents referred to in 4 above, executed by Borrower in blank.

Schedule R-1